                 Case 18-10512-KBO     Doc 2590-2       Filed 05/25/21    Page 1 of 83

                                          EXHIBIT A
                            ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                           SUMMARY OF COMPENSATION AND EXPENSES
                       FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

                                     Total Fees
Position                                                    Less: Adjustment        Total Invoiced
                                      Accrued
Katzenstein, Michael                   $ 186,480.00                  $ (5,180.00)        $ 181,300.00

Hourly Temporary Staff                   707,922.50                                        707,922.50

Total Fees                             $ 894,402.50                  $ (5,180.00)        $ 889,222.50

Total Expenses                                                                                 309.41

Total Invoiced                                                                           $ 889,531.91




                                             Page 1 of 83
                        Case 18-10512-KBO           Doc 2590-2       Filed 05/25/21   Page 2 of 83

                                                  EXHIBIT B
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                    SUMMARY OF PROFESSIONALS AND FEES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

                                                   Chief Restructuring Officer


    PROFESSIONAL                        Position                 RATE             HOURS              TOTAL FEES
Katzenstein, Michael       Senior Managing Director              $ 1,295.00                144.0         $ 186,480.00

                           Less: 50% Non-Working Travel Time                                                (5,180.00)

                           Subtotal                                                        144.0         $ 181,300.00

                                                    Hourly Temporary Staff

    PROFESSIONAL                        Position                 RATE             HOURS              TOTAL FEES
Tully, Conor               Senior Managing Director                1,120.00                 75.2           84,224.00

Balcom, James              Senior Managing Director                1,085.00                 88.6           96,131.00

Dressel, Peter             Senior Managing Director                  895.00                   2.8            2,506.00

Overstreet, Charles        Senior Managing Director                  895.00                   7.5            6,712.50

Moser, Edward              Senior Director                           865.00                 45.4           39,271.00

West, Harrison             Director                                  805.00                145.6          117,208.00

Brentegani, Shadi          Senior Consultant                         680.00                116.2           79,016.00

Kirchgraber, James         Senior Consultant                         680.00                 59.0           40,120.00

VanPraag, Christopher      Senior Consultant                         635.00                167.8          106,553.00

Sternberg, Joseph          Senior Consultant                         635.00                 86.2           54,737.00

Landzberg, Justin          Senior Consultant                         580.00                 30.8           17,864.00

Hammond, Sarah             Senior Director                           550.00                   1.5             825.00

Halevy, Richard            Consultant                                430.00                145.2           62,436.00

Hellmund-Mora, Marili      Project Assistant                         290.00                   1.1             319.00

                           Less: 50% Non-Working Travel Time

                           Subtotal                                                        972.9         $ 707,922.50

                           Grand Total                                                    1,116.9        $ 889,222.50




                                                          Page 2 of 83
                       Case 18-10512-KBO                   Doc 2590-2            Filed 05/25/21             Page 3 of 83
                                                     EXHIBIT C
                                      ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           SUMMARY OF HOURS BY TASK
                                 FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

Task                                                                                                                  Total                     Total
Code                                             Task Description                                                     Hours                     Fees

 1     Situation Assessment/Develop Work Plan                                                                             65.6                    $ 49,970.00

 2     Project Monitoring & Supervision                                                                                     1.7                         1,100.00

 3     Cash Forecasting/Treasury Management                                                                              249.6                    172,414.00

 5     Asset Monetization/M&A/Refinancing                                                                                452.4                    397,970.00

 10    Prepare for and Attend Court Hearings                                                                              62.0                      50,122.50

 11    Meetings with Independent Director                                                                                   9.2                     10,067.00

 12    Communications/Meetings with Counsel                                                                               35.8                      36,828.00

 13    Communications/Meetings with Secured Creditors                                                                       8.3                         9,681.00

 14    Communications/Meetings with Other Parties                                                                           6.7                         5,467.50

 15    Monthly Operating Reports                                                                                          75.5                      57,910.00

 19    Tax Issues/Reporting                                                                                               12.7                      10,367.50

 20    Other Reporting                                                                                                    44.9                      31,327.50

 22    Claims Management, Reconciliation and Resolution                                                                   26.5                      17,818.50

 35    Billing/Staffing Reports                                                                                           58.0                      32,999.00

 36    Non-Working Travel                                                                                                   8.0                     10,360.00
       SUBTOTAL                                                                                                        1,116.9                   $ 894,402.50

       Less: 50% discount for non-working travel time                                                                                              (5,180.00)

       GRAND TOTAL                                                                                                     1,116.9                   $ 889,222.50



       Note: Task Code 1 consists primarily of calls pertaining to workstreams for near-term deliverables that may be related to Board update
       and creditor committee report packages, Portfolio Company financial reporting updates, cash collateral budget updates, and Estate
       cash flow analyses, among others.




                                                                    Page 3 of 83
                Case 18-10512-KBO             Doc 2590-2          Filed 05/25/21        Page 4 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional        Hours                                        Activity
Category
   1       4/1/2021   Tully, Conor                         0.1 Review correspondence from FTI team re: workstreams for near-term
                                                               deliverables.

   1       4/5/2021   Moser, Edward                        0.7 Participate in call with H. West re: workstreams for near-term
                                                               deliverables.

   1       4/5/2021   West, Harrison                       0.7 Participate in call with E. Moser re: workstreams for near-term
                                                               deliverables.

   1       4/5/2021   West, Harrison                       0.4 Participate in call with S. Brentegani re: workstreams for near-term
                                                               deliverables.

   1       4/5/2021   Brentegani, Shadi                    0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                               deliverables.

   1       4/5/2021   Brentegani, Shadi                    0.4 Participate in call with H. West re: workstreams for near-term
                                                               deliverables.

   1       4/6/2021   Tully, Conor                         0.3 Participate in call with H. West re: workstreams for near-term
                                                               deliverables.

   1       4/6/2021   West, Harrison                       0.2 Prepare correspondence to FTI team re: workstreams for near-term
                                                               deliverables.

   1       4/6/2021   West, Harrison                       0.1 Review correspondence from FTI team re: workstreams for near-term
                                                               deliverables.

   1       4/6/2021   West, Harrison                       0.3 Participate in call with C. Tully re: workstreams for near-term
                                                               deliverables.

   1       4/6/2021   VanPraag, Christopher                0.8 Participate in call with R. Halevy re: workstreams for near-term
                                                               deliverables.

   1       4/6/2021   Halevy, Richard                      0.8 Participate in call with C. Van Praag re: workstreams for near-term
                                                               deliverables.

   1       4/7/2021   Balcom, James                        1.0 Participate in call with E. Moser, H. West, and S. Brentegani re:
                                                               workstreams for near-term deliverables.

   1       4/7/2021   Moser, Edward                        1.0 Participate in call with J. Balcom, H. West, and S. Brentegani re:
                                                               workstreams for near-term deliverables.

   1       4/7/2021   West, Harrison                       1.0 Participate in call with J. Balcom, E. Moser, and S. Brentegani re:
                                                               workstreams for near-term deliverables.

   1       4/7/2021   West, Harrison                       0.4 Prepare correspondence to FTI team re: workstreams for near-term
                                                               deliverables.

   1       4/7/2021   West, Harrison                       0.4 Review correspondence from FTI team re: workstreams for near-term
                                                               deliverables.

   1       4/7/2021   Brentegani, Shadi                    1.0 Participate in call with J. Balcom, E. Moser, and H. West re:
                                                               workstreams for near-term deliverables.




                                                   Page 4 of 83
                 Case 18-10512-KBO             Doc 2590-2          Filed 05/25/21        Page 5 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional        Hours                                        Activity
Category
   1       4/12/2021   Moser, Edward                        0.4 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/12/2021   West, Harrison                       0.4 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/12/2021   West, Harrison                       0.8 Participate in call with J. Sternberg re: workstreams for near-term
                                                                deliverables.

   1       4/12/2021   West, Harrison                       0.4 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/12/2021   Sternberg, Joseph                    0.8 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/12/2021   Halevy, Richard                      0.5 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/13/2021   Balcom, James                        0.6 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/13/2021   Moser, Edward                        1.5 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/13/2021   Moser, Edward                        0.3 Review monetization process updates re: certain Portfolio Companies.


   1       4/13/2021   West, Harrison                       1.5 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/13/2021   West, Harrison                       0.6 Participate in call with J. Balcom re: workstreams for near-term
                                                                deliverables.

   1       4/13/2021   West, Harrison                       0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/14/2021   West, Harrison                       0.6 Participate in call with S. Brentegani, J. Sternberg, and C. Van Praag re:
                                                                workstreams for near-term deliverables.

   1       4/14/2021   West, Harrison                       0.5 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/14/2021   West, Harrison                       0.2 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/14/2021   West, Harrison                       0.9 Participate in call with J. Landzberg re: workstreams for near-term
                                                                deliverables.

   1       4/14/2021   West, Harrison                       0.4 Participate in additional call with S. Brentegani re: workstreams for near-
                                                                term deliverables.

   1       4/14/2021   Brentegani, Shadi                    0.5 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.




                                                    Page 5 of 83
                 Case 18-10512-KBO             Doc 2590-2          Filed 05/25/21        Page 6 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional        Hours                                        Activity
Category
   1       4/14/2021   Brentegani, Shadi                    0.4 Participate in additional call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/14/2021   Brentegani, Shadi                    0.6 Participate in call with H. West, J. Sternberg, and C. Van Praag re:
                                                                workstreams for near-term deliverables.

   1       4/14/2021   Sternberg, Joseph                    0.6 Participate in call with H. West, S. Brentegani, and C. Van Praag re:
                                                                workstreams for near-term deliverables.

   1       4/14/2021   VanPraag, Christopher                0.6 Participate in call with H. West, S. Brentegani, and J. Sternberg re:
                                                                workstreams for near-term deliverables.

   1       4/14/2021   Landzberg, Justin                    0.9 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   Moser, Edward                        0.8 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   West, Harrison                       0.3 Participate in call with C. Van Praag re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   West, Harrison                       0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   West, Harrison                       0.2 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   Brentegani, Shadi                    0.5 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   Brentegani, Shadi                    0.8 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/15/2021   VanPraag, Christopher                0.3 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   Moser, Edward                        0.4 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   Moser, Edward                        0.3 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   West, Harrison                       0.4 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   West, Harrison                       0.5 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   West, Harrison                       0.4 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   West, Harrison                       0.3 Participate in call with C. Van Praag re: workstreams for near-term
                                                                deliverables.




                                                    Page 6 of 83
                 Case 18-10512-KBO             Doc 2590-2          Filed 05/25/21        Page 7 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional        Hours                                        Activity
Category
   1       4/16/2021   Brentegani, Shadi                    0.3 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   Brentegani, Shadi                    0.4 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   Brentegani, Shadi                    0.4 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   Brentegani, Shadi                    0.5 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/16/2021   VanPraag, Christopher                0.3 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Tully, Conor                         0.3 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Moser, Edward                        0.6 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Moser, Edward                        0.1 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Moser, Edward                        0.8 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Moser, Edward                        0.7 Participate in additional call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.8 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.6 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.5 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.5 Participate in call with J. Sternberg re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.6 Participate in call with C. Van Praag re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.3 Participate in call with R. Halevy re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   West, Harrison                       0.7 Participate in additional call with E. Moser re: workstreams for near-
                                                                term deliverables.

   1       4/19/2021   Brentegani, Shadi                    0.6 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.




                                                    Page 7 of 83
                 Case 18-10512-KBO             Doc 2590-2          Filed 05/25/21        Page 8 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional        Hours                                        Activity
Category
   1       4/19/2021   Brentegani, Shadi                    0.2 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Sternberg, Joseph                    0.5 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   VanPraag, Christopher                0.6 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/19/2021   Halevy, Richard                      0.3 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/20/2021   Tully, Conor                         0.1 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/20/2021   Moser, Edward                        0.7 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/20/2021   Moser, Edward                        0.5 Participate in call with H. West and S. Brentegani re: workstreams for
                                                                near-term deliverables.

   1       4/20/2021   West, Harrison                       0.3 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/20/2021   West, Harrison                       0.1 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/20/2021   West, Harrison                       0.7 Participate in call with E. Moser re: workstreams for near-term
                                                                deliverables.

   1       4/20/2021   West, Harrison                       0.5 Participate in call with E. Moser and S. Brentegani re: workstreams for
                                                                near-term deliverables.

   1       4/20/2021   Brentegani, Shadi                    0.5 Participate in call with E. Moser and H. West re: workstreams for near-
                                                                term deliverables.

   1       4/21/2021   Moser, Edward                        0.9 Participate in call with H. West, S. Brentegani, and J. Sternberg re:
                                                                workstreams for near-term deliverables.

   1       4/21/2021   West, Harrison                       0.9 Participate in call with E. Moser, S. Brentegani, and J. Sternberg re:
                                                                workstreams for near-term deliverables.

   1       4/21/2021   West, Harrison                       0.4 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/21/2021   Brentegani, Shadi                    0.4 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/21/2021   Brentegani, Shadi                    0.9 Participate in call with E. Moser, H. West, and J. Sternberg re:
                                                                workstreams for near-term deliverables.

   1       4/21/2021   Sternberg, Joseph                    0.9 Participate in call with E. Moser, H. West, and S. Brentegani re:
                                                                workstreams for near-term deliverables.




                                                    Page 8 of 83
                 Case 18-10512-KBO             Doc 2590-2          Filed 05/25/21        Page 9 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional        Hours                                        Activity
Category
   1       4/22/2021   West, Harrison                       0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/22/2021   West, Harrison                       0.3 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/22/2021   West, Harrison                       0.4 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/22/2021   Brentegani, Shadi                    0.4 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/22/2021   VanPraag, Christopher                1.0 Participate in call with R. Halevy re: workstreams for near-term
                                                                deliverables.

   1       4/22/2021   Halevy, Richard                      1.0 Participate in call with C. Van Praag re: workstreams for near-term
                                                                deliverables.

   1       4/23/2021   West, Harrison                       0.5 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/26/2021   Tully, Conor                         0.3 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/26/2021   West, Harrison                       0.3 Participate in call with C. Tully re: workstreams for near-term
                                                                deliverables.

   1       4/26/2021   West, Harrison                       1.1 Participate in call with J. Sternberg re: workstreams for near-term
                                                                deliverables.

   1       4/26/2021   West, Harrison                       0.2 Review correspondence from FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/26/2021   Sternberg, Joseph                    1.1 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/27/2021   Tully, Conor                         0.3 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.

   1       4/27/2021   West, Harrison                       0.6 Participate in call with S. Brentegani re: workstreams for near-term
                                                                deliverables.

   1       4/27/2021   West, Harrison                       0.3 Participate in call with C. Tully re: workstreams for near-term
                                                                deliverables.

   1       4/27/2021   West, Harrison                       0.6 Prepare correspondence to FTI team re: workstreams for near-term
                                                                deliverables.

   1       4/27/2021   West, Harrison                       0.3 Participate in additional call with S. Brentegani re: workstreams for near-
                                                                term deliverables.

   1       4/27/2021   Brentegani, Shadi                    0.6 Participate in call with H. West re: workstreams for near-term
                                                                deliverables.




                                                    Page 9 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 10 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   1       4/27/2021   Brentegani, Shadi                     0.3 Review correspondence from FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/27/2021   Brentegani, Shadi                     0.3 Participate in additional call with H. West re: workstreams for near-term
                                                                 deliverables.

   1       4/28/2021   West, Harrison                        0.7 Participate in call with S. Brentegani, J. Sternberg, and C. Van Praag re:
                                                                 workstreams for near-term deliverables.

   1       4/28/2021   West, Harrison                        0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/28/2021   West, Harrison                        0.2 Review correspondence from FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/28/2021   West, Harrison                        0.2 Continue to review correspondence from FTI team re: workstreams for
                                                                 near-term deliverables.

   1       4/28/2021   Brentegani, Shadi                     0.7 Participate in call with H. West, J. Sternberg, and C. Van Praag re:
                                                                 workstreams for near-term deliverables.

   1       4/28/2021   Sternberg, Joseph                     0.7 Participate in call with H. West, S. Brentegani, and C. Van Praag re:
                                                                 workstreams for near-term deliverables.

   1       4/28/2021   VanPraag, Christopher                 0.7 Participate in call with H. West, S. Brentegani, and J. Sternberg re:
                                                                 workstreams for near-term deliverables.

   1       4/29/2021   West, Harrison                        0.3 Participate in call with C. Van Praag re: workstreams for near-term
                                                                 deliverables.

   1       4/29/2021   Brentegani, Shadi                     0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/29/2021   Brentegani, Shadi                     0.5 Review correspondence from FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/29/2021   VanPraag, Christopher                 0.3 Participate in call with H. West re: workstreams for near-term
                                                                 deliverables.

   1       4/29/2021   Halevy, Richard                       0.5 Review correspondence from FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/30/2021   Tully, Conor                          0.5 Participate in call with H. West and S. Brentegani re: workstreams for
                                                                 near-term deliverables.

   1       4/30/2021   West, Harrison                        0.5 Participate in call with C. Tully and S. Brentegani re: workstreams for
                                                                 near-term deliverables.

   1       4/30/2021   West, Harrison                        0.1 Review correspondence from FTI team re: workstreams for near-term
                                                                 deliverables.

   1       4/30/2021   West, Harrison                        0.3 Prepare correspondence to FTI team re: workstreams for near-term
                                                                 deliverables.




                                                    Page 10 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21            Page 11 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   1       4/30/2021   Brentegani, Shadi                     0.5 Participate in call with C. Tully and H. West re: workstreams for near-
                                                                 term deliverables.

1 Total                                                    65.6


   2       4/6/2021    Sternberg, Joseph                     0.3 Review case document retention matters.


   2       4/8/2021    Brentegani, Shadi                     0.3 Review case document retention matters.


   2       4/22/2021   Landzberg, Justin                     0.5 Prepare case calendar.


   2       4/23/2021   West, Harrison                        0.3 Review case calendar re: key dates.


   2       4/23/2021   Landzberg, Justin                     0.3 Prepare case calendar.


2 Total                                                      1.7


   3       4/1/2021    Katzenstein, Michael                  0.5 Review Estate cash flow matters.


   3       4/1/2021    Balcom, James                         1.0 Participate in call with FTI team re: cash collateral budget.


   3       4/1/2021    Balcom, James                         0.5 Prepare correspondence to Counsel re: cash collateral budget.


   3       4/1/2021    VanPraag, Christopher                 0.9 Review Estate cash flow matters.


   3       4/1/2021    VanPraag, Christopher                 2.0 Review analysis re: Estate cash flow forecast.


   3       4/1/2021    VanPraag, Christopher                 1.0 Participate in call with FTI team re: cash collateral budget.


   3       4/1/2021    VanPraag, Christopher                 1.0 Continue to review analysis re: Estate cash flow forecast.


   3       4/1/2021    VanPraag, Christopher                 1.1 Further review analysis re: Estate cash flow forecast.


   3       4/1/2021    VanPraag, Christopher                 1.3 Prepare analysis re: Estate cash flow forecast.


   3       4/1/2021    VanPraag, Christopher                 0.6 Prepare correspondence to Counsel re: Debtor Estate financing matters.




                                                    Page 11 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 12 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   3       4/1/2021   Halevy, Richard                       1.0 Prepare analysis re: Estate cash flow forecast.


   3       4/1/2021   Halevy, Richard                       2.2 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/1/2021   Halevy, Richard                       0.4 Prepare correspondence to FTI team re: Estate cash flow forecast.


   3       4/1/2021   Halevy, Richard                       1.5 Further prepare analysis re: Estate cash flow forecast.


   3       4/1/2021   Halevy, Richard                       0.3 Prepare correspondence to Counsel re: Estate cash flow matters.


   3       4/2/2021   Katzenstein, Michael                  0.3 Review Estate cash flow matters.


   3       4/2/2021   Balcom, James                         0.6 Participate in call with FTI team re: Estate cash flow matters.


   3       4/2/2021   Balcom, James                         0.8 Prepare correspondence to Counsel re: Estate cash flow matters.


   3       4/2/2021   VanPraag, Christopher                 0.6 Review Estate cash flow matters.


   3       4/2/2021   VanPraag, Christopher                 0.6 Participate in call with FTI team re: Estate cash flow matters.


   3       4/2/2021   VanPraag, Christopher                 0.5 Participate in call with Houlihan re: Estate cash flow forecast.


   3       4/2/2021   Halevy, Richard                       0.5 Prepare payments to certain case professionals.


   3       4/2/2021   Halevy, Richard                       0.5 Review Estate cash flow matters.


   3       4/2/2021   Halevy, Richard                       1.0 Prepare analysis re: cash collateral reporting.


   3       4/2/2021   Halevy, Richard                       0.6 Continue to prepare analysis re: cash collateral reporting.


   3       4/2/2021   Halevy, Richard                       0.2 Review invoices received from certain case professionals.


   3       4/5/2021   Katzenstein, Michael                  0.3 Review Estate cash flow matters.


   3       4/5/2021   Katzenstein, Michael                  0.4 Participate in call with Counsel re: Estate cash flow matters.




                                                   Page 12 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 13 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   3       4/5/2021   Tully, Conor                          0.3 Review correspondence from FTI team re: Estate cash flow analysis.


   3       4/5/2021   Balcom, James                         0.1 Review documentation re: interest payment received from a certain
                                                                Portfolio Company.

   3       4/5/2021   Balcom, James                         0.1 Review payments to be made to certain case professionals.


   3       4/5/2021   Balcom, James                         0.3 Review correspondence from FTI team re: excess cash analysis.


   3       4/5/2021   Balcom, James                         0.3 Review analysis re: Estate cash flow forecast.


   3       4/5/2021   VanPraag, Christopher                 1.0 Prepare payments to certain case professionals.


   3       4/5/2021   Halevy, Richard                       0.4 Prepare payments to certain case professionals.


   3       4/5/2021   Halevy, Richard                       0.5 Prepare analysis re: outstanding payments.


   3       4/6/2021   Balcom, James                         0.1 Review documentation re: outstanding payments.


   3       4/6/2021   VanPraag, Christopher                 1.4 Prepare correspondence to FTI team re: analysis in connection with a
                                                                certain Portfolio Company's interest payments.

   3       4/6/2021   VanPraag, Christopher                 0.5 Prepare correspondence to Counsel re: cash collateral reporting.


   3       4/6/2021   Halevy, Richard                       2.2 Prepare analysis re: cash collateral reporting.


   3       4/6/2021   Halevy, Richard                       0.4 Prepare analysis re: outstanding payments.


   3       4/6/2021   Halevy, Richard                       2.5 Prepare analysis re: Portfolio Company interest receipts.


   3       4/7/2021   Tully, Conor                          0.4 Review documentation re: Estate cash flow matters.


   3       4/7/2021   Moser, Edward                         1.1 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/7/2021   West, Harrison                        0.8 Review Estate cash flow matters.


   3       4/7/2021   West, Harrison                        4.0 Prepare analysis re: Estate cash flow matters.




                                                   Page 13 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 14 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/7/2021    VanPraag, Christopher                 0.8 Review analysis re: Portfolio Company interest receipts.


   3       4/7/2021    VanPraag, Christopher                 1.0 Prepare analysis re: payments for a certain case professional.


   3       4/7/2021    VanPraag, Christopher                 1.1 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/7/2021    VanPraag, Christopher                 0.8 Continue to prepare analysis re: payments for a certain case professional.


   3       4/7/2021    VanPraag, Christopher                 0.8 Continue to review analysis re: Portfolio Company interest receipts.


   3       4/7/2021    Halevy, Richard                       0.6 Prepare correspondence to FTI team re: Portfolio Company interest
                                                                 receipts.

   3       4/7/2021    Halevy, Richard                       0.5 Prepare analysis re: Estate cash flow matters.


   3       4/7/2021    Halevy, Richard                       0.3 Prepare analysis re: outstanding payments.


   3       4/7/2021    Halevy, Richard                       0.7 Prepare correspondence to FTI team re: payments to certain case
                                                                 professionals.

   3       4/8/2021    Tully, Conor                          0.4 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/8/2021    VanPraag, Christopher                 0.4 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/8/2021    Halevy, Richard                       0.4 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/9/2021    Balcom, James                         0.8 Prepare correspondence to FTI team re: cash collateral budget.


   3       4/9/2021    VanPraag, Christopher                 1.5 Prepare payments to certain case professionals.


   3       4/9/2021    Halevy, Richard                       0.5 Prepare payments to certain case professionals.


   3       4/9/2021    Halevy, Richard                       0.3 Prepare analysis re: outstanding payments.


   3       4/12/2021   Katzenstein, Michael                  0.7 Review Estate cash flow matters.


   3       4/12/2021   Tully, Conor                          0.2 Review correspondence from FTI team re: Estate cash flow matters.




                                                    Page 14 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 15 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/12/2021   Balcom, James                         0.9 Review documentation re: outstanding admin agent fees.


   3       4/12/2021   Balcom, James                         0.5 Review analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/12/2021   Balcom, James                         0.7 Participate in call with FTI team re: Estate cash flow matters.


   3       4/12/2021   Balcom, James                         0.1 Prepare correspondence to FTI team re: cash collateral budget.


   3       4/12/2021   Balcom, James                         0.3 Review correspondence from FTI team re: Estate cash flow forecast.


   3       4/12/2021   West, Harrison                        0.3 Review Estate cash flow matters.


   3       4/12/2021   VanPraag, Christopher                 0.7 Participate in call with FTI team re: Estate cash flow matters.


   3       4/12/2021   VanPraag, Christopher                 0.5 Prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/12/2021   VanPraag, Christopher                 1.3 Continue to prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/12/2021   Halevy, Richard                       0.7 Prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/12/2021   Halevy, Richard                       2.3 Prepare analysis re: cash collateral reporting.


   3       4/13/2021   Tully, Conor                          0.2 Participate in call with J. Balcom re: Estate cash flow forecast.


   3       4/13/2021   Balcom, James                         0.2 Participate in call with C. Tully re: Estate cash flow forecast.


   3       4/13/2021   West, Harrison                        1.0 Prepare analysis re: Estate cash flow matters.


   3       4/13/2021   VanPraag, Christopher                 1.0 Prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/13/2021   VanPraag, Christopher                 1.3 Prepare correspondence to FTI team re: cash collateral reporting.


   3       4/13/2021   VanPraag, Christopher                 1.3 Continue to prepare correspondence to FTI team re: cash collateral
                                                                 reporting.

   3       4/13/2021   VanPraag, Christopher                 0.3 Prepare analysis re: cash collateral reporting.




                                                    Page 15 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 16 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/13/2021   Halevy, Richard                       0.5 Prepare correspondence to FTI team re: outstanding admin agent fees.


   3       4/13/2021   Halevy, Richard                       1.9 Prepare analysis re: cash collateral reporting.


   3       4/13/2021   Halevy, Richard                       1.5 Continue to prepare analysis re: cash collateral reporting.


   3       4/13/2021   Halevy, Richard                       0.2 Prepare correspondence to FTI team re: cash collateral reporting.


   3       4/14/2021   Balcom, James                         0.5 Review analysis re: outstanding admin agent fees.


   3       4/14/2021   Balcom, James                         1.1 Review analysis re: cash collateral reporting.


   3       4/14/2021   Balcom, James                         0.6 Participate in call with FTI team re: cash collateral reporting.


   3       4/14/2021   Balcom, James                         0.1 Prepare correspondence to FTI team re: Estate cash flow matters.


   3       4/14/2021   Moser, Edward                         0.5 Review Estate cash flow matters.


   3       4/14/2021   West, Harrison                        0.5 Review Estate cash flow matters.


   3       4/14/2021   VanPraag, Christopher                 0.5 Review correspondence from FTI team re: outstanding payments for a
                                                                 certain case professional

   3       4/14/2021   VanPraag, Christopher                 0.6 Participate in call with FTI team re: cash collateral reporting.


   3       4/14/2021   VanPraag, Christopher                 1.0 Review analysis re: cash collateral reporting.


   3       4/14/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: cash collateral reporting.


   3       4/14/2021   Halevy, Richard                       0.9 Prepare analysis re: cash collateral reporting.


   3       4/14/2021   Halevy, Richard                       0.6 Participate in call with FTI team re: cash collateral reporting.


   3       4/15/2021   Katzenstein, Michael                  0.5 Review Estate cash flow matters.


   3       4/15/2021   Tully, Conor                          0.3 Participate in call with FTI team re: cash collateral reporting.




                                                    Page 16 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 17 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/15/2021   Balcom, James                         0.4 Prepare correspondence to Counsel re: cash collateral reporting.


   3       4/15/2021   West, Harrison                        0.5 Review Estate cash flow matters.


   3       4/15/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: cash collateral reporting.


   3       4/15/2021   VanPraag, Christopher                 0.3 Review analysis re: cash collateral reporting.


   3       4/15/2021   VanPraag, Christopher                 0.3 Participate in call with FTI team re: cash collateral reporting.


   3       4/15/2021   VanPraag, Christopher                 0.5 Prepare analysis re: cash collateral reporting.


   3       4/15/2021   VanPraag, Christopher                 0.3 Continue to prepare analysis re: cash collateral reporting.


   3       4/15/2021   VanPraag, Christopher                 0.2 Participate in call with Counsel re: cash collateral reporting.


   3       4/15/2021   Halevy, Richard                       0.7 Prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/15/2021   Halevy, Richard                       0.5 Prepare analysis re: cash collateral reporting.


   3       4/15/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: cash collateral reporting.


   3       4/16/2021   Katzenstein, Michael                  0.5 Review Estate cash flow matters.


   3       4/16/2021   Balcom, James                         0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/16/2021   Balcom, James                         0.3 Participate in call with Counsel re: Estate cash flow matters.


   3       4/16/2021   West, Harrison                        0.5 Review analysis re: Estate cash flow forecast.


   3       4/16/2021   West, Harrison                        1.0 Review Estate cash flow matters.


   3       4/16/2021   VanPraag, Christopher                 0.4 Review correspondence from FTI team re: Estate cash flow matters.


   3       4/16/2021   VanPraag, Christopher                 0.8 Review analysis re: outstanding payments for a certain case
                                                                 professional.




                                                    Page 17 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 18 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/16/2021   VanPraag, Christopher                 1.5 Prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/16/2021   VanPraag, Christopher                 0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/16/2021   VanPraag, Christopher                 2.0 Prepare analysis re: Estate cash flow forecast.


   3       4/16/2021   Halevy, Richard                       2.5 Prepare analysis re: Estate cash flow forecast.


   3       4/16/2021   Halevy, Richard                       0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/16/2021   Halevy, Richard                       0.5 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/17/2021   Katzenstein, Michael                  1.0 Review Estate cash flow matters.


   3       4/17/2021   Balcom, James                         0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/17/2021   Balcom, James                         1.0 Review correspondence from FTI team re: Estate cash flow matters.


   3       4/17/2021   Balcom, James                         0.2 Prepare correspondence to FTI team re: Estate cash flow matters.


   3       4/17/2021   Balcom, James                         0.7 Participate in call with Counsel re: Estate cash flow matters.


   3       4/17/2021   Balcom, James                         0.6 Participate in additional call with Counsel re: Estate cash flow matters.


   3       4/17/2021   VanPraag, Christopher                 0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/17/2021   VanPraag, Christopher                 1.8 Prepare analysis re: Estate cash flow forecast.


   3       4/17/2021   VanPraag, Christopher                 0.5 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/17/2021   VanPraag, Christopher                 0.5 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/18/2021   Katzenstein, Michael                  0.6 Review Estate cash flow matters.


   3       4/18/2021   VanPraag, Christopher                 0.3 Correspond with FTI team re: Estate cash flow matters.




                                                    Page 18 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 19 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/18/2021   VanPraag, Christopher                 1.0 Review analysis re: Estate cash flow analysis.


   3       4/18/2021   VanPraag, Christopher                 0.8 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/19/2021   Katzenstein, Michael                  2.0 Review Estate cash flow matters.


   3       4/19/2021   Katzenstein, Michael                  1.0 Continue to review Estate cash flow matters.


   3       4/19/2021   Balcom, James                         0.1 Review documentation re: interest payment received from a certain
                                                                 Portfolio Company.

   3       4/19/2021   Balcom, James                         0.4 Review analysis re: Estate cash flow forecast.


   3       4/19/2021   West, Harrison                        0.8 Review correspondence from FTI team re: Estate cash flow matters.


   3       4/19/2021   VanPraag, Christopher                 3.0 Prepare analysis re: Estate cash flow forecast.


   3       4/19/2021   VanPraag, Christopher                 2.8 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/19/2021   Halevy, Richard                       0.4 Prepare analysis re: outstanding payments.


   3       4/19/2021   Halevy, Richard                       0.8 Prepare analysis re: Estate cash flow forecast.


   3       4/19/2021   Halevy, Richard                       0.7 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/19/2021   Halevy, Richard                       0.4 Review analysis re: Estate cash flow forecast.


   3       4/20/2021   Katzenstein, Michael                  1.0 Review Estate cash flow matters.


   3       4/20/2021   Balcom, James                         0.9 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/20/2021   Balcom, James                         1.5 Review correspondence from FTI team re: Estate cash flow matters.


   3       4/20/2021   West, Harrison                        1.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/20/2021   VanPraag, Christopher                 0.9 Participate in call with FTI team re: Estate cash flow forecast.




                                                    Page 19 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 20 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/20/2021   VanPraag, Christopher                 2.0 Prepare analysis re: Estate cash flow forecast.


   3       4/20/2021   VanPraag, Christopher                 1.0 Prepare correspondence to FTI team re: Estate cash flow reporting.


   3       4/20/2021   VanPraag, Christopher                 0.6 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/20/2021   VanPraag, Christopher                 0.2 Prepare correspondence to FTI team re: Estate cash flow analysis.


   3       4/20/2021   VanPraag, Christopher                 1.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/20/2021   VanPraag, Christopher                 1.0 Further prepare analysis re: Estate cash flow forecast.


   3       4/20/2021   VanPraag, Christopher                 0.5 Review analysis re: Estate cash flow forecast.


   3       4/20/2021   Halevy, Richard                       0.3 Prepare analysis re: outstanding payments.


   3       4/20/2021   Halevy, Richard                       0.9 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/20/2021   Halevy, Richard                       2.3 Prepare analysis re: Estate cash flow matters.


   3       4/20/2021   Halevy, Richard                       1.8 Continue to prepare analysis re: Estate cash flow matters.


   3       4/21/2021   Katzenstein, Michael                  1.0 Participate in call with Counsel re: Estate cash flow matters.


   3       4/21/2021   Balcom, James                         1.0 Participate in call with Counsel re: Estate cash flow matters.


   3       4/21/2021   West, Harrison                        0.3 Review Estate cash flow matters.


   3       4/21/2021   VanPraag, Christopher                 0.7 Review analysis re: Estate cash flow reporting.


   3       4/21/2021   VanPraag, Christopher                 0.3 Prepare correspondence to FTI team re: Estate cash flow analysis.


   3       4/21/2021   VanPraag, Christopher                 0.5 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/21/2021   Halevy, Richard                       0.4 Prepare payments to certain case professionals.




                                                    Page 20 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 21 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/21/2021   Halevy, Richard                       0.6 Prepare analysis re: Estate cash flow forecast.


   3       4/21/2021   Halevy, Richard                       0.3 Prepare analysis re: Estate cash flow matters.


   3       4/21/2021   Halevy, Richard                       0.5 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/22/2021   Katzenstein, Michael                  0.9 Review analysis re: Estate cash flow matters.


   3       4/22/2021   Balcom, James                         1.2 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/22/2021   Balcom, James                         1.2 Review analysis re: cash collateral reporting.


   3       4/22/2021   Balcom, James                         0.9 Participate in call with Counsel re: Estate cash flow matters.


   3       4/22/2021   Balcom, James                         0.5 Participate in additional call with Counsel re: Estate cash flow matters.


   3       4/22/2021   Balcom, James                         0.6 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/22/2021   West, Harrison                        0.5 Review analysis re: Estate cash flow forecast.


   3       4/22/2021   West, Harrison                        0.5 Participate in call with Counsel re: Estate cash flow matters.


   3       4/22/2021   VanPraag, Christopher                 0.5 Prepare analysis re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 0.5 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 0.5 Further prepare analysis re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 1.2 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 2.3 Review analysis re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 1.7 Continue to review analysis re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 0.3 Prepare correspondence to Counsel re: Estate cash flow forecast.




                                                    Page 21 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 22 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/22/2021   VanPraag, Christopher                 0.6 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 0.5 Participate in additional call with Counsel re: Estate cash flow forecast.


   3       4/22/2021   VanPraag, Christopher                 0.5 Prepare correspondence to Counsel re: Estate cash flow forecast.


   3       4/22/2021   Halevy, Richard                       0.3 Prepare analysis re: outstanding payments.


   3       4/22/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: Estate cash flow matters.


   3       4/22/2021   Halevy, Richard                       0.8 Prepare analysis re: Estate cash flow forecast.


   3       4/22/2021   Halevy, Richard                       1.4 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/22/2021   Halevy, Richard                       0.4 Continue to prepare correspondence to FTI team re: Estate cash flow
                                                                 matters.

   3       4/22/2021   Halevy, Richard                       1.7 Prepare analysis re: Estate cash flow matters.


   3       4/22/2021   Halevy, Richard                       0.3 Review Estate cash flow matters.


   3       4/22/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: analysis in connection with
                                                                 Estate cash flow matters.

   3       4/22/2021   Halevy, Richard                       0.4 Continue to prepare analysis re: Estate cash flow matters.


   3       4/23/2021   Katzenstein, Michael                  1.0 Review Estate cash flow matters.


   3       4/23/2021   Balcom, James                         0.8 Participate in call with FTI team re: Estate cash flow forecast.


   3       4/23/2021   Balcom, James                         0.5 Prepare correspondence to Counsel re: Estate cash flow matters.


   3       4/23/2021   Balcom, James                         0.9 Participate in call with Counsel re: Estate cash flow matters.


   3       4/23/2021   West, Harrison                        0.5 Review analysis re: Estate cash flow forecast.


   3       4/23/2021   VanPraag, Christopher                 0.8 Participate in call with FTI team re: Estate cash flow forecast.




                                                    Page 22 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 23 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/23/2021   VanPraag, Christopher                 1.0 Prepare analysis re: Estate cash flow forecast.


   3       4/23/2021   VanPraag, Christopher                 0.8 Prepare correspondence to FTI team re: analysis of Estate cash flow
                                                                 matters.

   3       4/23/2021   VanPraag, Christopher                 0.5 Review correspondence from Counsel re: Estate cash flow forecast.


   3       4/23/2021   VanPraag, Christopher                 0.9 Participate in call with Counsel re: Estate cash flow matters.


   3       4/23/2021   Halevy, Richard                       2.8 Prepare analysis re: Estate cash flow forecast.


   3       4/23/2021   Halevy, Richard                       0.9 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/23/2021   Halevy, Richard                       1.7 Prepare analysis re: Estate cash flow matters.


   3       4/23/2021   Halevy, Richard                       1.3 Continue to prepare analysis re: Estate cash flow matters.


   3       4/23/2021   Halevy, Richard                       0.9 Participate in call with Counsel re: Estate cash flow matters.


   3       4/26/2021   Katzenstein, Michael                  0.9 Review Estate cash flow matters.


   3       4/26/2021   Balcom, James                         0.1 Review correspondence from FTI team re: Estate cash flow matters.


   3       4/26/2021   Balcom, James                         0.4 Continue to review correspondence from FTI team re: Estate cash flow
                                                                 matters.

   3       4/26/2021   Balcom, James                         0.6 Prepare correspondence to Counsel re: Estate cash flow matters.


   3       4/26/2021   West, Harrison                        0.6 Review analysis re: Estate cash flow forecast.


   3       4/26/2021   VanPraag, Christopher                 0.4 Participate in call with FTI team re: cash collateral reporting.


   3       4/26/2021   VanPraag, Christopher                 0.5 Prepare analysis re: outstanding payments for a certain case
                                                                 professional.

   3       4/26/2021   VanPraag, Christopher                 0.3 Prepare correspondence to FTI team re: Estate cash flow matters.


   3       4/26/2021   VanPraag, Christopher                 1.8 Prepare correspondence to FTI team re: cash collateral budget.




                                                    Page 23 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 24 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/26/2021   VanPraag, Christopher                 0.5 Review correspondence from Counsel re: cash collateral reporting.


   3       4/26/2021   VanPraag, Christopher                 0.3 Prepare correspondence to Counsel re: Estate cash flow matters.


   3       4/26/2021   Halevy, Richard                       3.3 Prepare analysis re: Estate cash flow forecast.


   3       4/26/2021   Halevy, Richard                       0.4 Participate in call with FTI team re: cash collateral reporting.


   3       4/26/2021   Halevy, Richard                       1.1 Prepare analysis re: Estate cash flow matters.


   3       4/27/2021   Katzenstein, Michael                  1.3 Review Estate cash flow matters.


   3       4/27/2021   Balcom, James                         0.8 Participate in call with FTI team re: Estate cash flow matters.


   3       4/27/2021   Balcom, James                         0.7 Review analysis re: Estate cash flow forecast.


   3       4/27/2021   Balcom, James                         0.8 Participate in call with Counsel re: Estate cash flow matters.


   3       4/27/2021   West, Harrison                        0.3 Prepare analysis re: Estate cash flow forecast.


   3       4/27/2021   West, Harrison                        0.2 Review analysis re: Estate cash flow forecast.


   3       4/27/2021   VanPraag, Christopher                 0.8 Review analysis re: cash collateral budget.


   3       4/27/2021   VanPraag, Christopher                 0.8 Participate in call with FTI team re: Estate cash flow matters.


   3       4/27/2021   VanPraag, Christopher                 0.5 Prepare analysis re: Estate cash flow forecast.


   3       4/27/2021   VanPraag, Christopher                 2.5 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/27/2021   VanPraag, Christopher                 1.0 Further prepare analysis re: Estate cash flow forecast.


   3       4/27/2021   VanPraag, Christopher                 0.8 Participate in call with Counsel re: Estate cash flow matters.


   3       4/27/2021   Halevy, Richard                       1.3 Prepare analysis re: Estate cash flow matters.




                                                    Page 24 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 25 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/27/2021   Halevy, Richard                       1.0 Prepare analysis re: Estate cash flow forecast.


   3       4/27/2021   Halevy, Richard                       1.2 Continue to prepare analysis re: Estate cash flow matters.


   3       4/27/2021   Halevy, Richard                       0.4 Prepare correspondence to FTI team re: Estate cash flow matters.


   3       4/27/2021   Halevy, Richard                       0.4 Prepare correspondence to FTI team re: Estate cash flow forecast.


   3       4/27/2021   Halevy, Richard                       1.0 Further prepare analysis re: Estate cash flow matters.


   3       4/27/2021   Halevy, Richard                       2.0 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/27/2021   Halevy, Richard                       0.4 Prepare correspondence to Counsel re: payments to certain case
                                                                 professionals.

   3       4/27/2021   Halevy, Richard                       0.8 Participate in call with Counsel re: Estate cash flow matters.


   3       4/28/2021   Balcom, James                         0.8 Review analysis re: Estate cash flow forecast.


   3       4/28/2021   Balcom, James                         0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/28/2021   Balcom, James                         0.7 Prepare correspondence to Counsel re: Estate cash flow matters.


   3       4/28/2021   Balcom, James                         0.3 Participate in call with Counsel re: Estate cash flow matters.


   3       4/28/2021   Balcom, James                         0.4 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/28/2021   West, Harrison                        1.0 Review analysis re: Estate cash flow forecast.


   3       4/28/2021   VanPraag, Christopher                 1.5 Prepare analysis re: Estate cash flow forecast.


   3       4/28/2021   VanPraag, Christopher                 0.9 Participate in call with FTI team re: Estate cash flow matters.


   3       4/28/2021   VanPraag, Christopher                 1.3 Continue to prepare analysis re: Estate cash flow forecast.


   3       4/28/2021   VanPraag, Christopher                 0.3 Review Estate cash flow matters.




                                                    Page 25 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 26 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/28/2021   VanPraag, Christopher                 1.0 Further prepare analysis re: Estate cash flow forecast.


   3       4/28/2021   VanPraag, Christopher                 0.4 Participate in call with FTI team re: payments to certain case
                                                                 professionals.

   3       4/28/2021   VanPraag, Christopher                 0.4 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/28/2021   VanPraag, Christopher                 0.5 Participate in call with Counsel re: Estate cash flow matters.


   3       4/28/2021   Halevy, Richard                       0.2 Prepare analysis re: outstanding payments.


   3       4/28/2021   Halevy, Richard                       0.9 Prepare analysis re: Estate cash flow matters.


   3       4/28/2021   Halevy, Richard                       0.5 Prepare correspondence to FTI team re: Estate cash flow matters.


   3       4/28/2021   Halevy, Richard                       1.2 Prepare payments to certain case professionals.


   3       4/28/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: payments to certain case
                                                                 professionals.

   3       4/28/2021   Halevy, Richard                       0.4 Participate in call with FTI team re: payments to certain case
                                                                 professionals.

   3       4/28/2021   Halevy, Richard                       0.8 Continue to prepare analysis re: Estate cash flow matters.


   3       4/28/2021   Halevy, Richard                       0.2 Continue to prepare analysis re: outstanding payments.


   3       4/28/2021   Halevy, Richard                       0.5 Participate in call with Counsel re: Estate cash flow matters.


   3       4/29/2021   Balcom, James                         1.1 Review analysis re: cash collateral reporting.


   3       4/29/2021   Balcom, James                         1.1 Participate in call with FTI team re: cash collateral reporting.


   3       4/29/2021   Balcom, James                         0.5 Prepare correspondence to Counsel re: cash collateral budget.


   3       4/29/2021   Balcom, James                         0.4 Participate in call with Counsel re: Estate cash flow matters.


   3       4/29/2021   VanPraag, Christopher                 1.9 Prepare analysis re: Estate cash flow matters.




                                                    Page 26 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 27 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   3       4/29/2021   VanPraag, Christopher                 2.1 Continue to prepare analysis re: Estate cash flow matters.


   3       4/29/2021   VanPraag, Christopher                 0.4 Participate in call with FTI team re: analysis in connection with Estate
                                                                 cash flow matters.

   3       4/29/2021   VanPraag, Christopher                 1.1 Participate in call with FTI team re: cash collateral reporting.


   3       4/29/2021   VanPraag, Christopher                 0.5 Prepare correspondence to Counsel re: cash collateral budget.


   3       4/29/2021   VanPraag, Christopher                 1.5 Participate in call with Counsel re: Estate cash flow forecast.


   3       4/29/2021   Halevy, Richard                       0.7 Prepare analysis re: Estate cash flow forecast.


   3       4/29/2021   Halevy, Richard                       0.4 Prepare payments to certain case professionals.


   3       4/29/2021   Halevy, Richard                       0.4 Prepare analysis re: outstanding payments.


   3       4/29/2021   Halevy, Richard                       1.1 Participate in call with FTI team re: cash collateral reporting.


   3       4/29/2021   Halevy, Richard                       0.4 Participate in call with FTI team re: analysis in connection with Estate
                                                                 cash flow matters.

   3       4/29/2021   Halevy, Richard                       1.0 Prepare analysis re: Estate cash flow matters.


   3       4/29/2021   Halevy, Richard                       0.7 Review correspondence from FTI team re: Estate cash flow matters.


   3       4/30/2021   Katzenstein, Michael                  1.2 Review Estate cash flow matters.


   3       4/30/2021   Tully, Conor                          0.2 Review Estate cash flow matters.


   3       4/30/2021   Tully, Conor                          0.6 Participate in call with FTI team re: Estate cash flow reporting.


   3       4/30/2021   Balcom, James                         0.6 Participate in call with FTI team re: Estate cash flow reporting.


   3       4/30/2021   West, Harrison                        1.0 Prepare analysis re: Estate cash flow matters.


   3       4/30/2021   Brentegani, Shadi                     0.5 Review Estate cash flow matters.




                                                    Page 27 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 28 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   3       4/30/2021   VanPraag, Christopher                 0.4 Prepare payments to certain case professionals.


   3       4/30/2021   VanPraag, Christopher                 0.9 Continue to prepare payments to certain case professionals.


   3       4/30/2021   VanPraag, Christopher                 0.8 Review correspondence from FTI team re: Estate cash flow reporting.


   3       4/30/2021   VanPraag, Christopher                 0.6 Participate in call with FTI team re: Estate cash flow reporting.


   3       4/30/2021   VanPraag, Christopher                 2.0 Prepare analysis re: Estate cash flow reporting.


   3       4/30/2021   VanPraag, Christopher                 0.5 Prepare correspondence to Counsel re: Estate cash flow forecast.


   3       4/30/2021   Halevy, Richard                       0.6 Participate in call with FTI team re: Estate cash flow reporting.


   3       4/30/2021   Halevy, Richard                       0.5 Review correspondence from FTI team re: payments to certain case
                                                                 professionals.

   3       4/30/2021   Halevy, Richard                       0.4 Prepare correspondence to FTI team re: payments to certain case
                                                                 professionals.

   3       4/30/2021   Halevy, Richard                       0.4 Prepare analysis re: outstanding payments.


   3       4/30/2021   Halevy, Richard                       0.4 Prepare payments to certain case professionals.


3 Total                                                   249.6


   5       4/1/2021    Katzenstein, Michael                  0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/1/2021    Katzenstein, Michael                  3.5 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/1/2021    Katzenstein, Michael                  0.5 Participate in call with C. Tully re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/1/2021    Katzenstein, Michael                  0.8 Review monetization process updates re: certain Portfolio Companies.


   5       4/1/2021    Tully, Conor                          0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/1/2021    Tully, Conor                          0.4 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 28 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 29 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   5       4/1/2021   Tully, Conor                          0.5 Participate in call with CRO re: a certain Portfolio Company's
                                                                monetization process.

   5       4/1/2021   Tully, Conor                          0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                re: monetization process updates.

   5       4/1/2021   Balcom, James                         0.2 Participate in call with H. West re: a certain Portfolio Company's
                                                                monetization process.

   5       4/1/2021   Balcom, James                         0.5 Participate in call with a certain Portfolio Company's management re:
                                                                corporate governance matters.

   5       4/1/2021   Balcom, James                         1.3 Review correspondence from a certain Portfolio Company's management
                                                                re: monetization process updates.

   5       4/1/2021   West, Harrison                        0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/1/2021   West, Harrison                        0.6 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/1/2021   West, Harrison                        0.2 Participate in call with J. Balcom re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/1/2021   West, Harrison                        1.5 Review latest cash flow reporting re: a second certain Portfolio
                                                                Company.

   5       4/1/2021   West, Harrison                        1.4 Review latest financial reporting re: a certain Portfolio Company.


   5       4/1/2021   West, Harrison                        0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                re: monetization process updates.

   5       4/1/2021   West, Harrison                        1.0 Participate in call with a certain Portfolio Company's management re:
                                                                monetization process updates.

   5       4/1/2021   Brentegani, Shadi                     0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/1/2021   Brentegani, Shadi                     0.5 Review latest financial reporting re: a certain Portfolio Company.


   5       4/1/2021   Brentegani, Shadi                     0.6 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/1/2021   Brentegani, Shadi                     0.6 Review correspondence from a certain Portfolio Company's management
                                                                re: monetization process updates.

   5       4/1/2021   VanPraag, Christopher                 0.5 Review correspondence from Counsel re: monetization process updates.


   5       4/1/2021   VanPraag, Christopher                 0.5 Review monetization process updates re: a certain Portfolio Company.




                                                   Page 29 of 83
               Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21           Page 30 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date                Professional         Hours                                        Activity
Category
   5       4/2/2021   Katzenstein, Michael                   1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/2/2021   Katzenstein, Michael                   1.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/2/2021   Katzenstein, Michael                   2.6 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/2/2021   Katzenstein, Michael                   0.7 Review latest financial reporting re: a certain Portfolio Company.


   5       4/2/2021   Tully, Conor                           2.6 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/2/2021   Tully, Conor                           0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/2/2021   Tully, Conor                           0.2 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/2/2021   Tully, Conor                           0.4 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/2/2021   Tully, Conor                           0.8 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/2/2021   Balcom, James                          0.4 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/2/2021   Balcom, James                          0.4 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/2/2021   Overstreet, Charles                    0.3 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 corporate governance matters.

   5       4/2/2021   Moser, Edward                          0.1 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/2/2021   Moser, Edward                          0.5 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/2/2021   West, Harrison                         0.5 Participate in call with C. Van Praag re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/2/2021   West, Harrison                         2.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/2/2021   West, Harrison                         2.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/2/2021   West, Harrison                         2.0 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.




                                                    Page 30 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 31 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   5       4/2/2021   Brentegani, Shadi                     0.4 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/2/2021   Brentegani, Shadi                     0.5 Prepare documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/2/2021   Brentegani, Shadi                     0.4 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/2/2021   Brentegani, Shadi                     0.5 Prepare correspondence to FTI team re: certain Portfolio Company's
                                                                monetization process updates.

   5       4/2/2021   Brentegani, Shadi                     0.4 Review documentation re: certain Portfolio Companies' monetization
                                                                processes.

   5       4/2/2021   Brentegani, Shadi                     0.2 Review correspondence from a certain Portfolio Company's management
                                                                re: latest financial reporting.

   5       4/2/2021   Brentegani, Shadi                     0.4 Participate in call with Counsel re: certain Portfolio Company's
                                                                monetization processes.

   5       4/2/2021   Brentegani, Shadi                     0.7 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/2/2021   VanPraag, Christopher                 1.0 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/2/2021   VanPraag, Christopher                 0.5 Participate in call with H. West re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/2/2021   VanPraag, Christopher                 1.5 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/2/2021   VanPraag, Christopher                 1.0 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                latest cash flow reporting.

   5       4/2/2021   VanPraag, Christopher                 0.8 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/2/2021   VanPraag, Christopher                 2.0 Continue to prepare analysis re: a certain Portfolio Company's latest
                                                                cash flow reporting.

   5       4/2/2021   Landzberg, Justin                     1.3 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/2/2021   Landzberg, Justin                     0.6 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/2/2021   Halevy, Richard                       1.0 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/2/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                latest cash flow reporting.




                                                   Page 31 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 32 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   5       4/3/2021   Katzenstein, Michael                  1.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/3/2021   West, Harrison                        1.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/4/2021   Katzenstein, Michael                  2.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/4/2021   Katzenstein, Michael                  0.4 Participate in call with Counsel re: a certain Portfolio Company's
                                                                monetization process.

   5       4/4/2021   West, Harrison                        0.8 Review monetization process updates re: a certain Portfolio Company.


   5       4/4/2021   West, Harrison                        0.4 Participate in call with Counsel re: a certain Portfolio Company's
                                                                monetization process.

   5       4/5/2021   Katzenstein, Michael                  0.7 Review corporate governance matters re: a certain Portfolio Company.


   5       4/5/2021   Katzenstein, Michael                  0.9 Review monetization process updates re: certain Portfolio Companies.


   5       4/5/2021   Katzenstein, Michael                  2.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                monetization process.

   5       4/5/2021   Tully, Conor                          0.3 Review documentation re: certain Portfolio Companies' monetization
                                                                processes.

   5       4/5/2021   Tully, Conor                          0.3 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/5/2021   Tully, Conor                          0.3 Review correspondence from FTI team re: monetization process updates
                                                                in connection with certain Portfolio Companies.

   5       4/5/2021   Tully, Conor                          0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/5/2021   Tully, Conor                          0.9 Participate in call with a certain Portfolio Company's management re:
                                                                monetization process updates.

   5       4/5/2021   Tully, Conor                          0.3 Participate in call with a certain Portfolio Company's investment banker
                                                                re: monetization process updates.

   5       4/5/2021   Balcom, James                         0.8 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/5/2021   Balcom, James                         0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                monetization process.

   5       4/5/2021   Balcom, James                         0.5 Participate in call with a certain Portfolio Company's management re:
                                                                latest cash flow reporting.




                                                   Page 32 of 83
               Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21           Page 33 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date                Professional         Hours                                        Activity
Category
   5       4/5/2021   Dressel, Peter                         2.0 Review documentation re: legal proceedings in connection with a certain
                                                                 Portfolio Company.

   5       4/5/2021   Overstreet, Charles                    0.9 Review documentation re: legal proceedings in connection with a certain
                                                                 Portfolio Company.

   5       4/5/2021   Moser, Edward                          0.7 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/5/2021   Moser, Edward                          0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/5/2021   West, Harrison                         0.7 Prepare documentation re: monetization process updates in connection
                                                                 with certain Portfolio Companies.

   5       4/5/2021   West, Harrison                         1.0 Participate in call with C. Van Praag re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/5/2021   West, Harrison                         1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/5/2021   West, Harrison                         1.1 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/5/2021   West, Harrison                         3.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/5/2021   Brentegani, Shadi                      0.7 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/5/2021   Brentegani, Shadi                      0.4 Review analysis re: a certain Portfolio Company's monetization process
                                                                 updates.

   5       4/5/2021   Brentegani, Shadi                      0.8 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/5/2021   Brentegani, Shadi                      0.4 Review documentation re: a second certain Portfolio Company's
                                                                 monetization process updates.

   5       4/5/2021   Brentegani, Shadi                      0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/5/2021   Sternberg, Joseph                      0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/5/2021   Sternberg, Joseph                      2.9 Prepare analysis re: a certain Portfolio Company's capital structure.


   5       4/5/2021   Sternberg, Joseph                      1.1 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/5/2021   Sternberg, Joseph                      0.4 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: monetization process updates.




                                                    Page 33 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 34 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   5       4/5/2021   VanPraag, Christopher                 1.0 Participate in call with H. West re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/5/2021   VanPraag, Christopher                 1.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                latest cash flow reporting.

   5       4/5/2021   VanPraag, Christopher                 0.5 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/5/2021   VanPraag, Christopher                 0.7 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                cash flow reporting.

   5       4/5/2021   VanPraag, Christopher                 0.8 Continue to prepare correspondence to FTI team re: a certain Portfolio
                                                                Company's latest cash flow reporting.

   5       4/5/2021   VanPraag, Christopher                 0.5 Participate in call with a certain Portfolio Company's management re:
                                                                latest cash flow reporting.

   5       4/5/2021   Hammond, Sarah                        1.0 Participate in call with a certain Portfolio Company's management re:
                                                                corporate governance matters.

   5       4/5/2021   Halevy, Richard                       1.9 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/5/2021   Halevy, Richard                       0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                latest cash flow reporting.

   5       4/5/2021   Halevy, Richard                       0.7 Prepare analysis re: a certain Portfolio Company's latest financial
                                                                reporting.

   5       4/5/2021   Halevy, Richard                       0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/5/2021   Halevy, Richard                       0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/5/2021   Halevy, Richard                       0.5 Participate in call with a certain Portfolio Company's management re:
                                                                latest cash flow reporting.

   5       4/6/2021   Katzenstein, Michael                  0.8 Review monetization process updates re: a certain Portfolio Company.


   5       4/6/2021   Katzenstein, Michael                  0.5 Review monetization process updates re: a second certain Portfolio
                                                                Company.

   5       4/6/2021   Katzenstein, Michael                  0.4 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/6/2021   Katzenstein, Michael                  0.8 Participate in call with a certain Portfolio Company's counsel re: certain
                                                                legal proceedings.

   5       4/6/2021   Katzenstein, Michael                  3.5 Review monetization process updates re: a third certain Portfolio
                                                                Company.




                                                   Page 34 of 83
               Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21           Page 35 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date                Professional         Hours                                        Activity
Category
   5       4/6/2021   Tully, Conor                           0.3 Review documentation re: a certain Portfolio Company's corporate
                                                                 governance matters.

   5       4/6/2021   Tully, Conor                           0.2 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/6/2021   Tully, Conor                           0.3 Review documentation re: a certain Portfolio Company's latest financial
                                                                 reporting.

   5       4/6/2021   Tully, Conor                           0.4 Review correspondence from a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/6/2021   Tully, Conor                           0.5 Participate in call with a certain Portfolio Company's management re:
                                                                 corporate governance matters.

   5       4/6/2021   Balcom, James                          0.4 Participate in call with E. Moser re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/6/2021   Balcom, James                          0.1 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/6/2021   Balcom, James                          1.7 Participate in call with C. Van Praag re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/6/2021   Balcom, James                          0.5 Prepare correspondence to Counsel re: certain Portfolio Companies'
                                                                 monetization processes.

   5       4/6/2021   Dressel, Peter                         0.8 Participate in call with a certain Portfolio Company's counsel re: certain
                                                                 legal proceedings.

   5       4/6/2021   Overstreet, Charles                    1.0 Review documentation re: certain legal proceedings in connection with a
                                                                 certain Portfolio Company.

   5       4/6/2021   Overstreet, Charles                    0.8 Participate in call with a certain Portfolio Company's counsel re: certain
                                                                 legal proceedings.

   5       4/6/2021   Moser, Edward                          0.2 Review documentation re: certain legal proceedings in connection with
                                                                 certain Portfolio Companies.

   5       4/6/2021   Moser, Edward                          1.6 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/6/2021   Moser, Edward                          0.4 Participate in call with J. Balcom re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/6/2021   Moser, Edward                          0.2 Prepare correspondence to a certain Portfolio Company's investment
                                                                 banker re: monetization process updates.

   5       4/6/2021   West, Harrison                         0.7 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/6/2021   West, Harrison                         2.0 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.




                                                    Page 35 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 36 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   5       4/6/2021   West, Harrison                        0.3 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/6/2021   West, Harrison                        1.0 Prepare analysis re: a certain Portfolio Company's corporate governance
                                                                matters.

   5       4/6/2021   West, Harrison                        0.7 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/6/2021   West, Harrison                        0.7 Participate in call with J. Sternberg re: a certain Portfolio Company's
                                                                monetization process.

   5       4/6/2021   West, Harrison                        1.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/6/2021   West, Harrison                        0.5 Participate in call with a certain Portfolio Company's management re:
                                                                monetization process updates.

   5       4/6/2021   Brentegani, Shadi                     0.6 Review a certain Portfolio Company's latest financial reporting.


   5       4/6/2021   Brentegani, Shadi                     0.3 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/6/2021   Brentegani, Shadi                     0.6 Prepare documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/6/2021   Brentegani, Shadi                     1.8 Review documentation re: certain Portfolio Companies' monetization
                                                                processes.

   5       4/6/2021   Brentegani, Shadi                     0.6 Review latest financial reporting re: a certain Portfolio Company.


   5       4/6/2021   Sternberg, Joseph                     0.7 Participate in call with H. West re: a certain Portfolio Company's
                                                                monetization process.

   5       4/6/2021   Sternberg, Joseph                     0.3 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/6/2021   VanPraag, Christopher                 0.3 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/6/2021   VanPraag, Christopher                 1.7 Participate in call with J. Balcom re: a certain Portfolio Company's latest
                                                                cash flow reporting.

   5       4/6/2021   VanPraag, Christopher                 0.8 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                reporting.

   5       4/6/2021   VanPraag, Christopher                 0.4 Participate in call with a certain Portfolio Company's management re:
                                                                corporate governance matters.

   5       4/6/2021   Hammond, Sarah                        0.5 Review corporate governance matters re: a certain Portfolio Company.




                                                   Page 36 of 83
               Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21           Page 37 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date                Professional         Hours                                        Activity
Category
   5       4/7/2021   Katzenstein, Michael                   2.5 Review monetization process materials re: a certain Portfolio Company.


   5       4/7/2021   Katzenstein, Michael                   0.8 Review monetization process updates re: a certain Portfolio Company.


   5       4/7/2021   Katzenstein, Michael                   0.8 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/7/2021   Katzenstein, Michael                   3.0 Review monetization process updates re: a third certain Portfolio
                                                                 Company.

   5       4/7/2021   Tully, Conor                           0.4 Review correspondence from FTI team re: monetization process updates
                                                                 in connection with a certain Portfolio Company.

   5       4/7/2021   Tully, Conor                           0.8 Prepare documentation re: a certain Portfolio Company's corporate
                                                                 governance matters.

   5       4/7/2021   Tully, Conor                           0.5 Participate in call with a certain Portfolio Company's independent
                                                                 director re: certain legal proceedings.

   5       4/7/2021   Balcom, James                          1.0 Review monetization process updates re: certain Portfolio Companies.


   5       4/7/2021   Balcom, James                          0.8 Review correspondence from Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/7/2021   Balcom, James                          0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/7/2021   Balcom, James                          0.9 Participate in call with a certain Portfolio Company's independent
                                                                 director re: corporate governance matters.

   5       4/7/2021   Overstreet, Charles                    0.9 Participate in call with a certain Portfolio Company's independent
                                                                 director re: corporate governance matters.

   5       4/7/2021   Moser, Edward                          0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/7/2021   Moser, Edward                          0.9 Participate in call with a certain Portfolio Company's independent
                                                                 director re: corporate governance matters.

   5       4/7/2021   West, Harrison                         0.7 Prepare analysis re: a certain Portfolio Company's corporate governance
                                                                 matters.

   5       4/7/2021   West, Harrison                         2.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/7/2021   Brentegani, Shadi                      0.5 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/7/2021   Brentegani, Shadi                      1.0 Prepare analysis re: a certain Portfolio Company's latest financial
                                                                 reporting.




                                                    Page 37 of 83
               Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21           Page 38 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date                Professional         Hours                                        Activity
Category
   5       4/7/2021   Brentegani, Shadi                      1.8 Continue to prepare analysis re: a certain Portfolio Company's latest
                                                                 financial reporting.

   5       4/7/2021   Brentegani, Shadi                      0.5 Review documentation re: Gorham's monetization process.


   5       4/7/2021   Brentegani, Shadi                      0.4 Continue to review documentation re: Gorham's monetization process.


   5       4/7/2021   Brentegani, Shadi                      0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/7/2021   Sternberg, Joseph                      1.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/7/2021   VanPraag, Christopher                  0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/7/2021   VanPraag, Christopher                  0.8 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/8/2021   Katzenstein, Michael                   0.8 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/8/2021   Katzenstein, Michael                   0.6 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/8/2021   Katzenstein, Michael                   2.1 Review monetization process updates re: a certain Portfolio Company.


   5       4/8/2021   Tully, Conor                           0.5 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/8/2021   Tully, Conor                           0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/8/2021   Tully, Conor                           0.8 Review correspondence from FTI team re: a second certain Portfolio
                                                                 Company's monetization process updates.

   5       4/8/2021   Balcom, James                          0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/8/2021   Balcom, James                          0.6 Participate in call with a certain Portfolio Company's independent
                                                                 director re: latest cash flow reporting.

   5       4/8/2021   Overstreet, Charles                    0.3 Prepare correspondence to FTI team re: legal proceedings in connection
                                                                 with a certain Portfolio Company.

   5       4/8/2021   Overstreet, Charles                    0.5 Participate in call with a certain Portfolio Company's counsel re: certain
                                                                 legal proceedings.

   5       4/8/2021   Overstreet, Charles                    1.3 Participate in additional call with a certain Portfolio Company's counsel
                                                                 re: certain legal proceedings.




                                                    Page 38 of 83
               Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 39 of 83
                                                 EXHIBIT D
                                   ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                          DETAIL OF TIME ENTRIES
                              FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
            Date               Professional         Hours                                        Activity
Category
   5       4/8/2021   Moser, Edward                         0.3 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/8/2021   Moser, Edward                         0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/8/2021   Moser, Edward                         0.6 Participate in call with a certain Portfolio Company's independent
                                                                director re: latest cash flow reporting.

   5       4/8/2021   Moser, Edward                         0.4 Participate in call with a certain Portfolio Company's investment banker
                                                                re: monetization process updates.

   5       4/8/2021   Brentegani, Shadi                     1.0 Continue to prepare analysis re: cash flow matters in connection with a
                                                                certain Portfolio Company.

   5       4/8/2021   Brentegani, Shadi                     0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/8/2021   Brentegani, Shadi                     1.0 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/8/2021   Brentegani, Shadi                     0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/8/2021   Brentegani, Shadi                     0.6 Review analysis re: a certain Portfolio Company's latest financial
                                                                reporting.

   5       4/8/2021   Brentegani, Shadi                     0.4 Participate in call with a certain Portfolio Company's investment banker
                                                                re: monetization process updates.

   5       4/8/2021   VanPraag, Christopher                 0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/8/2021   VanPraag, Christopher                 0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                re: monetization process updates.

   5       4/8/2021   Halevy, Richard                       0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                monetization process updates.

   5       4/9/2021   Katzenstein, Michael                  0.4 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                monetization process.

   5       4/9/2021   Katzenstein, Michael                  1.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/9/2021   Katzenstein, Michael                  1.1 Participate in call with a certain Portfolio Company's management re:
                                                                latest cash flow reporting.

   5       4/9/2021   Tully, Conor                          0.3 Review documentation re: a certain Portfolio Company's monetization
                                                                process updates.

   5       4/9/2021   Balcom, James                         0.9 Participate in call with a certain Portfolio Company's management re:
                                                                corporate governance matters.




                                                   Page 39 of 83
                Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21           Page 40 of 83
                                                   EXHIBIT D
                                     ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                            DETAIL OF TIME ENTRIES
                                FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date                Professional         Hours                                         Activity
Category
   5       4/9/2021    Overstreet, Charles                    0.4 Participate in call with a certain Portfolio Company's counsel re: certain
                                                                  legal proceedings.

   5       4/9/2021    Moser, Edward                          1.0 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                  reporting.

   5       4/9/2021    Moser, Edward                          1.0 Prepare documentation re: a certain Portfolio Company's monetization
                                                                  process updates.

   5       4/9/2021    Sternberg, Joseph                      0.7 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                  monetization process updates.

   5       4/9/2021    Sternberg, Joseph                      1.0 Participate in call with a certain Portfolio Company's management re:
                                                                  monetization process updates.

   5       4/9/2021    VanPraag, Christopher                  0.8 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                  monetization process updates.

   5       4/10/2021   Katzenstein, Michael                   0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/10/2021   Katzenstein, Michael                   1.2 Review monetization process updates re: a second certain Portfolio
                                                                  Company.

   5       4/11/2021   Katzenstein, Michael                   2.0 Participate in call with Counsel re: a certain Portfolio Company's
                                                                  monetization process.

   5       4/12/2021   Katzenstein, Michael                   0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/12/2021   Katzenstein, Michael                   0.9 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/12/2021   Katzenstein, Michael                   0.5 Review latest cash flow reporting re: a second certain Portfolio
                                                                  Company.

   5       4/12/2021   Katzenstein, Michael                   0.9 Participate in call with Counsel re: a certain Portfolio Company's
                                                                  monetization process.

   5       4/12/2021   Katzenstein, Michael                   0.3 Participate in additional call with Counsel re: a certain Portfolio
                                                                  Company's monetization process.

   5       4/12/2021   Tully, Conor                           2.5 Review documentation re: a certain Portfolio Company's monetization
                                                                  process updates.

   5       4/12/2021   Tully, Conor                           0.4 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                  monetization process updates.

   5       4/12/2021   Tully, Conor                           0.2 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                  monetization process.

   5       4/12/2021   Tully, Conor                           0.3 Prepare correspondence to FTI team re: a second certain Portfolio
                                                                  Company's monetization process updates.




                                                     Page 40 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 41 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/12/2021   Balcom, James                         0.2 Review correspondence from a certain Portfolio company's management
                                                                 re: latest cash flow reporting.

   5       4/12/2021   Balcom, James                         0.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/12/2021   Balcom, James                         0.7 Participate in call with C. Van Praag re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/12/2021   Balcom, James                         0.1 Review correspondence from Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/12/2021   Balcom, James                         1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/12/2021   West, Harrison                        0.5 Prepare analysis re: a certain Portfolio Company's corporate governance
                                                                 matters.

   5       4/12/2021   West, Harrison                        0.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/12/2021   West, Harrison                        0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/12/2021   West, Harrison                        2.2 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/12/2021   Brentegani, Shadi                     0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/12/2021   Brentegani, Shadi                     0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/12/2021   Sternberg, Joseph                     1.4 Review monetization process updates re: certain Portfolio Companies.


   5       4/12/2021   Sternberg, Joseph                     0.5 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 case updates.

   5       4/12/2021   VanPraag, Christopher                 0.3 Review monetization process materials re: a certain Portfolio Company.


   5       4/12/2021   VanPraag, Christopher                 0.7 Participate in call with J. Balcom re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/12/2021   VanPraag, Christopher                 1.7 Prepare correspondence to FTI team re: analysis in connection with a
                                                                 certain Portfolio Company's latest cash flow reporting.

   5       4/12/2021   VanPraag, Christopher                 0.5 Review correspondence from Counsel re: monetization process updates.


   5       4/12/2021   VanPraag, Christopher                 1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.




                                                    Page 41 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 42 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/12/2021   VanPraag, Christopher                 0.3 Correspond with a certain Portfolio Company's management re: latest
                                                                 cash flow reporting.

   5       4/12/2021   Halevy, Richard                       2.1 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/12/2021   Halevy, Richard                       0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/12/2021   Halevy, Richard                       1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/13/2021   Katzenstein, Michael                  0.7 Review monetization process updates re: a certain Portfolio Company.


   5       4/13/2021   Katzenstein, Michael                  0.4 Participate in call with C. Tully re: monetization process updates in
                                                                 connection with certain Portfolio Companies.

   5       4/13/2021   Katzenstein, Michael                  0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/13/2021   Katzenstein, Michael                  1.0 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/13/2021   Tully, Conor                          0.4 Participate in call with CRO re: monetization process updates in
                                                                 connection with certain Portfolio Companies.

   5       4/13/2021   Tully, Conor                          0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/13/2021   Balcom, James                         0.2 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/13/2021   Moser, Edward                         1.0 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/13/2021   Moser, Edward                         0.2 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/13/2021   West, Harrison                        0.2 Review monetization process materials re: a certain Portfolio Company.


   5       4/13/2021   Brentegani, Shadi                     0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/13/2021   Brentegani, Shadi                     0.7 Review analysis re: a certain Portfolio Company's monetization process
                                                                 updates.

   5       4/13/2021   Brentegani, Shadi                     0.4 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/13/2021   Brentegani, Shadi                     1.0 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.




                                                    Page 42 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 43 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/13/2021   Sternberg, Joseph                     0.6 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/13/2021   Sternberg, Joseph                     0.5 Review latest financial reporting re: a certain Portfolio Company.


   5       4/13/2021   VanPraag, Christopher                 0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest financial reporting.

   5       4/13/2021   VanPraag, Christopher                 0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/14/2021   Katzenstein, Michael                  0.9 Review monetization process updates re: a certain Portfolio Company.


   5       4/14/2021   Katzenstein, Michael                  0.4 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/14/2021   Katzenstein, Michael                  0.2 Review monetization process updates re: a third certain Portfolio
                                                                 Company.

   5       4/14/2021   Katzenstein, Michael                  0.4 Participate in call with Houlihan re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/14/2021   Tully, Conor                          1.1 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/14/2021   Tully, Conor                          0.8 Participate in call with FTI team re: monetization process matters.


   5       4/14/2021   Balcom, James                         0.1 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/14/2021   Balcom, James                         0.1 Review monetization process updates re: a certain Portfolio Company.


   5       4/14/2021   Balcom, James                         0.4 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/14/2021   Balcom, James                         0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/14/2021   Moser, Edward                         1.0 Review analysis re: a certain Portfolio Company's monetization process
                                                                 updates.

   5       4/14/2021   Moser, Edward                         0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/14/2021   West, Harrison                        0.8 Participate in call with FTI team re: monetization process matters.


   5       4/14/2021   West, Harrison                        0.3 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 43 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21            Page 44 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/14/2021   West, Harrison                        0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/14/2021   Brentegani, Shadi                     0.8 Participate in call with FTI team re: monetization process matters.


   5       4/14/2021   Brentegani, Shadi                     1.1 Review analysis re: latest capital structures of certain Portfolio
                                                                 Companies.

   5       4/14/2021   Brentegani, Shadi                     0.6 Prepare correspondence to FTI team re: monetization process updates at
                                                                 certain Portfolio Companies.

   5       4/14/2021   Brentegani, Shadi                     0.6 Review correspondence from FTI team re: monetization process updates
                                                                 in connection with certain Portfolio Companies.

   5       4/14/2021   Brentegani, Shadi                     0.4 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/14/2021   Brentegani, Shadi                     0.9 Review analysis re: a certain Portfolio Company's monetization process
                                                                 updates.

   5       4/14/2021   Brentegani, Shadi                     0.1 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/14/2021   Brentegani, Shadi                     0.5 Review documentation re: a second certain Portfolio Company's
                                                                 monetization process updates.

   5       4/14/2021   Brentegani, Shadi                     0.1 Review documentation re: a third certain Portfolio Company's
                                                                 monetization process updates.

   5       4/14/2021   Brentegani, Shadi                     0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/14/2021   Sternberg, Joseph                     1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 latest financial reporting.

   5       4/14/2021   VanPraag, Christopher                 0.4 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/14/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Katzenstein, Michael                  0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/15/2021   Katzenstein, Michael                  0.5 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/15/2021   Katzenstein, Michael                  0.3 Participate in call with Houlihan re: certain Portfolio Companies'
                                                                 monetization processes.

   5       4/15/2021   Tully, Conor                          0.4 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 44 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 45 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/15/2021   Tully, Conor                          0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/15/2021   Tully, Conor                          0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 and management re: monetization process updates.

   5       4/15/2021   Balcom, James                         0.7 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Balcom, James                         0.2 Participate in call with FTI team re: a second certain Portfolio
                                                                 Company's monetization process updates.

   5       4/15/2021   Balcom, James                         0.4 Prepare correspondence to Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Balcom, James                         0.6 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Balcom, James                         0.8 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/15/2021   Balcom, James                         0.3 Review correspondence from a certain Portfolio Company's management
                                                                 re: certain legal proceedings.

   5       4/15/2021   Moser, Edward                         0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/15/2021   Moser, Edward                         0.7 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Moser, Edward                         0.6 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/15/2021   Moser, Edward                         0.4 Review documentation re: a second certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Moser, Edward                         0.5 Continue to review documentation re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   West, Harrison                        0.2 Participate in call with FTI team re: a certain portfolio Company's case
                                                                 updates.

   5       4/15/2021   West, Harrison                        1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/15/2021   West, Harrison                        0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 and management re: monetization process updates.

   5       4/15/2021   West, Harrison                        0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/15/2021   Brentegani, Shadi                     0.8 Review analysis re: a certain Portfolio Company's latest financial
                                                                 reporting.




                                                    Page 45 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 46 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/15/2021   Brentegani, Shadi                     0.7 Review analysis re: a certain Portfolio Company's historical financial
                                                                 reporting.

   5       4/15/2021   Brentegani, Shadi                     1.0 Review analysis re: a certain Portfolio Company's monetization process.


   5       4/15/2021   Brentegani, Shadi                     0.3 Prepare analysis re: a certain Portfolio Company's latest financial
                                                                 reporting.

   5       4/15/2021   Brentegani, Shadi                     0.6 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/15/2021   Brentegani, Shadi                     0.1 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Brentegani, Shadi                     0.7 Review documentation re: a second certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Brentegani, Shadi                     0.8 Review latest financial reporting re: a certain Portfolio Company.


   5       4/15/2021   Brentegani, Shadi                     0.6 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   Brentegani, Shadi                     0.5 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/15/2021   Brentegani, Shadi                     0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/15/2021   Sternberg, Joseph                     0.2 Participate in call with FTI team re: a certain portfolio Company's case
                                                                 updates.

   5       4/15/2021   Sternberg, Joseph                     0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/15/2021   VanPraag, Christopher                 0.3 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/15/2021   VanPraag, Christopher                 0.3 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/15/2021   VanPraag, Christopher                 0.3 Review correspondence from a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/15/2021   VanPraag, Christopher                 0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 and management re: monetization process updates.

   5       4/15/2021   VanPraag, Christopher                 0.5 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/15/2021   Halevy, Richard                       1.3 Prepare analysis re: certain Portfolio Companies' historical monetization
                                                                 processes.




                                                    Page 46 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 47 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/16/2021   Katzenstein, Michael                  0.8 Review monetization process materials re: a certain Portfolio Company.


   5       4/16/2021   Katzenstein, Michael                  0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/16/2021   Tully, Conor                          0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Tully, Conor                          0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/16/2021   Tully, Conor                          0.5 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 corporate governance matters.

   5       4/16/2021   Tully, Conor                          0.6 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Tully, Conor                          0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Tully, Conor                          0.4 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/16/2021   Balcom, James                         0.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/16/2021   Balcom, James                         0.6 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Moser, Edward                         1.0 Review monetization process materials re: a certain Portfolio Company.


   5       4/16/2021   Moser, Edward                         0.1 Review correspondence from Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   West, Harrison                        0.4 Review monetization process updates re: certain Portfolio Companies.


   5       4/16/2021   West, Harrison                        0.5 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/16/2021   Brentegani, Shadi                     0.5 Prepare analysis re: monetization process matters.


   5       4/16/2021   Brentegani, Shadi                     0.8 Review analysis re: a certain Portfolio Company's latest financial
                                                                 reporting.

   5       4/16/2021   Brentegani, Shadi                     0.2 Review correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Brentegani, Shadi                     0.6 Prepare documentation re: a certain Portfolio Company's monetization
                                                                 process updates.




                                                    Page 47 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 48 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/16/2021   Brentegani, Shadi                     0.2 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Brentegani, Shadi                     0.6 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Brentegani, Shadi                     0.7 Review latest financial reporting re: a certain Portfolio Company.


   5       4/16/2021   Brentegani, Shadi                     0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Brentegani, Shadi                     0.4 Participate in additional call with Counsel re: a certain Portfolio
                                                                 Company's monetization process updates.

   5       4/16/2021   Brentegani, Shadi                     0.4 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/16/2021   VanPraag, Christopher                 0.3 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/16/2021   Halevy, Richard                       1.3 Prepare analysis re: certain Portfolio Companies' monetization
                                                                 processes.

   5       4/17/2021   Katzenstein, Michael                  0.7 Review monetization process updates re: a certain Portfolio Company.


   5       4/17/2021   Tully, Conor                          0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/17/2021   Brentegani, Shadi                     0.2 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/18/2021   Moser, Edward                         1.0 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/18/2021   Brentegani, Shadi                     0.1 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest financial reporting.

   5       4/19/2021   Katzenstein, Michael                  0.7 Review monetization process updates re: a certain Portfolio Company.


   5       4/19/2021   Katzenstein, Michael                  0.6 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/19/2021   Katzenstein, Michael                  0.7 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/19/2021   Katzenstein, Michael                  0.4 Review monetization process updates re: a third certain Portfolio
                                                                 Company.

   5       4/19/2021   Tully, Conor                          0.8 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.




                                                    Page 48 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 49 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/19/2021   Tully, Conor                          0.4 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/19/2021   Balcom, James                         0.8 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   Balcom, James                         0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/19/2021   Balcom, James                         0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/19/2021   Moser, Edward                         0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 and management re: monetization process updates.

   5       4/19/2021   Moser, Edward                         0.8 Participate in call with Houlihan re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   West, Harrison                        0.2 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   West, Harrison                        0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/19/2021   Brentegani, Shadi                     2.8 Prepare analysis re: monetization process matters.


   5       4/19/2021   Brentegani, Shadi                     0.7 Prepare analysis re: monetization process matters.


   5       4/19/2021   Brentegani, Shadi                     1.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/19/2021   Brentegani, Shadi                     0.8 Review analysis re: a certain Portfolio Company's monetization process
                                                                 updates.

   5       4/19/2021   Brentegani, Shadi                     0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   Brentegani, Shadi                     0.7 Review correspondence from a certain Portfolio Company's management
                                                                 re: latest financial reporting.

   5       4/19/2021   Brentegani, Shadi                     0.4 Prepare documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/19/2021   Brentegani, Shadi                     0.8 Participate in call with Houlihan re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   Brentegani, Shadi                     0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 and management re: monetization process updates.

   5       4/19/2021   VanPraag, Christopher                 0.8 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.




                                                    Page 49 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 50 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/19/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   VanPraag, Christopher                 0.5 Continue to prepare correspondence to FTI team re: a certain Portfolio
                                                                 Company's monetization process updates.

   5       4/19/2021   VanPraag, Christopher                 0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/19/2021   Halevy, Richard                       0.8 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/19/2021   Halevy, Richard                       2.4 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/19/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/19/2021   Halevy, Richard                       0.6 Review monetization process updates re: a certain Portfolio Company.


   5       4/19/2021   Halevy, Richard                       0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/20/2021   Katzenstein, Michael                  0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/20/2021   Katzenstein, Michael                  0.6 Participate in call with C. Tully re: certain Portfolio Companies'
                                                                 monetization processes.

   5       4/20/2021   Katzenstein, Michael                  1.2 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/20/2021   Katzenstein, Michael                  0.4 Review monetization process updates re: a third certain Portfolio
                                                                 Company.

   5       4/20/2021   Katzenstein, Michael                  0.8 Review latest financial reporting re: a certain Portfolio Company.


   5       4/20/2021   Tully, Conor                          0.4 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/20/2021   Tully, Conor                          0.6 Participate in call with CRO re: certain Portfolio Companies'
                                                                 monetization processes.

   5       4/20/2021   Tully, Conor                          0.7 Continue to review documentation re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/20/2021   Tully, Conor                          0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/20/2021   Tully, Conor                          1.6 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.




                                                    Page 50 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21            Page 51 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/20/2021   Tully, Conor                          0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/20/2021   Balcom, James                         0.9 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/20/2021   Balcom, James                         0.3 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/20/2021   Balcom, James                         0.4 Participate in call with H. West re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/20/2021   Balcom, James                         0.6 Participate in call with a certain Portfolio Company's independent
                                                                 director re: latest financial reporting.

   5       4/20/2021   Moser, Edward                         1.0 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/20/2021   Moser, Edward                         0.6 Participate in call with a certain Portfolio Company's independent
                                                                 director re: latest financial reporting.

   5       4/20/2021   Moser, Edward                         0.3 Participate in call with a certain case professional re: a certain Portfolio
                                                                 Company's monetization process updates.

   5       4/20/2021   West, Harrison                        1.2 Participate in call with S. Brentegani re: analysis in connection with
                                                                 certain Portfolio Companies' monetization processes.

   5       4/20/2021   West, Harrison                        0.4 Participate in call with J. Balcom re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/20/2021   West, Harrison                        0.5 Review documentation re: certain Portfolio Companies' monetization
                                                                 processes.

   5       4/20/2021   West, Harrison                        0.2 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/20/2021   Brentegani, Shadi                     1.2 Participate in call with H. West re: analysis in connection with certain
                                                                 Portfolio Companies' monetization processes.

   5       4/20/2021   Brentegani, Shadi                     0.8 Review monetization process materials re: a certain Portfolio Company.


   5       4/20/2021   Brentegani, Shadi                     2.1 Review latest financial reporting re: certain Portfolio Companies.


   5       4/20/2021   Brentegani, Shadi                     0.6 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/20/2021   Brentegani, Shadi                     0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/20/2021   Brentegani, Shadi                     1.6 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.




                                                    Page 51 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 52 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/20/2021   VanPraag, Christopher                 0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/20/2021   VanPraag, Christopher                 1.0 Review latest financial reporting re: a certain Portfolio Company.


   5       4/20/2021   VanPraag, Christopher                 1.3 Continue to review latest financial reporting re: a certain Portfolio
                                                                 Company.

   5       4/20/2021   VanPraag, Christopher                 0.6 Participate in call with a certain Portfolio Company's independent
                                                                 director re: latest financial reporting.

   5       4/20/2021   Landzberg, Justin                     1.1 Prepare analysis re: certain Portfolio Companies' monetization process
                                                                 updates.

   5       4/21/2021   Katzenstein, Michael                  1.1 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/21/2021   Katzenstein, Michael                  1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/21/2021   Tully, Conor                          0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/21/2021   Tully, Conor                          0.5 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/21/2021   Tully, Conor                          0.4 Review analysis re: a certain Portfolio Company's latest financial
                                                                 reporting.

   5       4/21/2021   Tully, Conor                          0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/21/2021   Balcom, James                         0.9 Review monetization process updates re: a certain Portfolio Company.


   5       4/21/2021   Balcom, James                         0.1 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/21/2021   Balcom, James                         1.1 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/21/2021   Balcom, James                         0.5 Participate in additional call with FTI team re: a certain Portfolio
                                                                 Company's latest cash flow reporting.

   5       4/21/2021   Moser, Edward                         1.1 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/21/2021   Moser, Edward                         0.8 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/21/2021   Moser, Edward                         0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.




                                                    Page 52 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 53 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/21/2021   West, Harrison                        0.9 Participate in call with C. Van Praag re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/21/2021   West, Harrison                        0.4 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/21/2021   West, Harrison                        1.0 Prepare analysis re: certain Portfolio Companies' monetization process
                                                                 updates.

   5       4/21/2021   Brentegani, Shadi                     0.4 Prepare analysis re: certain Portfolio Companies' monetization
                                                                 processes.

   5       4/21/2021   Brentegani, Shadi                     0.5 Review monetization process materials re: a certain Portfolio Company.


   5       4/21/2021   Brentegani, Shadi                     0.6 Review monetization process updates re: certain Portfolio Companies.


   5       4/21/2021   Brentegani, Shadi                     0.2 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/21/2021   Brentegani, Shadi                     0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/21/2021   Brentegani, Shadi                     0.3 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/21/2021   Sternberg, Joseph                     0.6 Review correspondence from a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/21/2021   VanPraag, Christopher                 1.1 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/21/2021   VanPraag, Christopher                 0.9 Participate in call with H. West re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/21/2021   VanPraag, Christopher                 0.5 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/21/2021   VanPraag, Christopher                 0.5 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 latest financial reporting.

   5       4/21/2021   VanPraag, Christopher                 0.5 Participate in additional call with FTI team re: a certain Portfolio
                                                                 Company's latest cash flow reporting.

   5       4/21/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/21/2021   Landzberg, Justin                     0.9 Prepare analysis re: certain Portfolio Companies' monetization process
                                                                 updates.

   5       4/22/2021   Katzenstein, Michael                  0.3 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 53 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 54 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/22/2021   Katzenstein, Michael                  1.0 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/22/2021   Katzenstein, Michael                  0.7 Review monetization process materials re: a certain Portfolio Company.


   5       4/22/2021   Katzenstein, Michael                  0.2 Review monetization process updates re: a third certain Portfolio
                                                                 Company.

   5       4/22/2021   Katzenstein, Michael                  0.3 Review monetization process updates re: a fourth certain Portfolio
                                                                 Company.

   5       4/22/2021   Katzenstein, Michael                  0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/22/2021   Tully, Conor                          0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/22/2021   Tully, Conor                          1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/22/2021   Tully, Conor                          0.8 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/22/2021   Balcom, James                         0.6 Review monetization process updates re: certain Portfolio Companies.


   5       4/22/2021   Balcom, James                         0.7 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/22/2021   Balcom, James                         0.4 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 corporate governance matters.

   5       4/22/2021   Balcom, James                         0.9 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/22/2021   Moser, Edward                         0.5 Review analysis re: certain Portfolio Companies' monetization
                                                                 processes.

   5       4/22/2021   Moser, Edward                         0.5 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/22/2021   Moser, Edward                         1.4 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/22/2021   Moser, Edward                         0.6 Participate in call with a certain Portfolio Company's independent
                                                                 director re: latest cash flow reporting.

   5       4/22/2021   Moser, Edward                         0.1 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/22/2021   West, Harrison                        0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.




                                                    Page 54 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 55 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/22/2021   West, Harrison                        0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/22/2021   West, Harrison                        0.4 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 corporate governance matters.

   5       4/22/2021   West, Harrison                        1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/22/2021   West, Harrison                        1.0 Review analysis re: certain Portfolio Companies' monetization process
                                                                 updates.

   5       4/22/2021   West, Harrison                        0.8 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/22/2021   West, Harrison                        1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 case updates.

   5       4/22/2021   Brentegani, Shadi                     0.3 Review monetization process materials re: a certain Portfolio Company.


   5       4/22/2021   Brentegani, Shadi                     0.2 Continue to review monetization process materials re: a certain Portfolio
                                                                 Company.

   5       4/22/2021   Brentegani, Shadi                     0.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/22/2021   Brentegani, Shadi                     0.3 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/22/2021   Brentegani, Shadi                     1.0 Prepare documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/22/2021   Brentegani, Shadi                     0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/22/2021   Brentegani, Shadi                     0.1 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/22/2021   Sternberg, Joseph                     0.4 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 corporate governance matters.

   5       4/22/2021   Sternberg, Joseph                     0.5 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/22/2021   Sternberg, Joseph                     0.4 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/22/2021   Sternberg, Joseph                     1.0 Participate in call with a certain Portfolio Company's management re:
                                                                 case updates.

   5       4/22/2021   VanPraag, Christopher                 0.5 Participate in call with FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.




                                                    Page 55 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 56 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/22/2021   VanPraag, Christopher                 0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/22/2021   VanPraag, Christopher                 0.3 Review latest financial reporting re: a certain Portfolio Company.


   5       4/22/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/22/2021   VanPraag, Christopher                 0.5 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/22/2021   VanPraag, Christopher                 0.8 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/22/2021   VanPraag, Christopher                 0.6 Participate in call with a certain Portfolio Company's independent
                                                                 director re: latest cash flow reporting.

   5       4/23/2021   Katzenstein, Michael                  0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/23/2021   Katzenstein, Michael                  0.3 Review latest financial reporting re: a certain Portfolio Company.


   5       4/23/2021   Tully, Conor                          0.8 Review monetization process materials re: a certain Portfolio Company.


   5       4/23/2021   Tully, Conor                          0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/23/2021   Balcom, James                         0.5 Review correspondence from FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/23/2021   West, Harrison                        0.5 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/23/2021   West, Harrison                        0.5 Review latest monetization process materials re: a certain Portfolio
                                                                 Company.

   5       4/23/2021   Brentegani, Shadi                     1.1 Review latest financial reporting re: a certain Portfolio Company.


   5       4/23/2021   Brentegani, Shadi                     1.0 Review latest financial reporting re: certain Portfolio Companies.


   5       4/23/2021   Brentegani, Shadi                     0.4 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/23/2021   Sternberg, Joseph                     1.0 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/25/2021   Katzenstein, Michael                  0.3 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 56 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 57 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/25/2021   Katzenstein, Michael                  0.4 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/25/2021   Brentegani, Shadi                     0.6 Review monetization process updates re: certain Portfolio Companies.


   5       4/26/2021   Katzenstein, Michael                  0.7 Review monetization process updates re: a certain Portfolio Company.


   5       4/26/2021   Katzenstein, Michael                  0.9 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/26/2021   Katzenstein, Michael                  0.3 Review monetization process updates re: a third certain Portfolio
                                                                 Company.

   5       4/26/2021   Katzenstein, Michael                  0.2 Review monetization process updates re: a fourth certain Portfolio
                                                                 Company.

   5       4/26/2021   Tully, Conor                          0.6 Review monetization process materials re: a certain Portfolio Company.


   5       4/26/2021   Tully, Conor                          0.7 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/26/2021   Balcom, James                         0.9 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/26/2021   Balcom, James                         1.0 Participate in call with FTI team re: a certain Portfolio Company’s
                                                                 monetization process.

   5       4/26/2021   Moser, Edward                         1.0 Review analysis re: a certain Portfolio Company's latest financial
                                                                 reporting.

   5       4/26/2021   West, Harrison                        0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/26/2021   West, Harrison                        4.0 Review latest monetization process materials re: a certain Portfolio
                                                                 Company.

   5       4/26/2021   West, Harrison                        0.1 Review correspondence from Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/26/2021   Brentegani, Shadi                     0.6 Review latest financial reporting re: certain Portfolio Companies.


   5       4/26/2021   Brentegani, Shadi                     0.4 Prepare analysis re: a certain Portfolio Company's monetization process.


   5       4/26/2021   Brentegani, Shadi                     1.3 Continue to prepare analysis re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/26/2021   Brentegani, Shadi                     1.0 Participate in call with FTI team re: a certain Portfolio Company’s
                                                                 monetization process.




                                                    Page 57 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 58 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/26/2021   Brentegani, Shadi                     0.7 Review monetization process updates re: a certain Portfolio Company.


   5       4/26/2021   Brentegani, Shadi                     1.4 Review latest financial reporting re: a certain Portfolio Company.


   5       4/26/2021   Brentegani, Shadi                     0.2 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/26/2021   Brentegani, Shadi                     0.7 Participate in additional call with Counsel re: a certain Portfolio
                                                                 Company's monetization process updates.

   5       4/26/2021   Sternberg, Joseph                     0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/26/2021   Sternberg, Joseph                     0.4 Review monetization process materials re: a certain Portfolio Company.


   5       4/26/2021   Sternberg, Joseph                     2.1 Continue to review monetization process materials re: a certain Portfolio
                                                                 Company.

   5       4/26/2021   VanPraag, Christopher                 1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/26/2021   VanPraag, Christopher                 1.7 Review analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/26/2021   VanPraag, Christopher                 0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/26/2021   VanPraag, Christopher                 0.5 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/26/2021   Landzberg, Justin                     0.4 Prepare analysis re: certain Portfolio Companies' monetization process
                                                                 updates.

   5       4/26/2021   Halevy, Richard                       2.4 Prepare analysis re: a certain Portfolio Company's latest cash flow
                                                                 reporting.

   5       4/26/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 latest cash flow reporting.

   5       4/26/2021   Halevy, Richard                       0.4 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/26/2021   Halevy, Richard                       0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/26/2021   Halevy, Richard                       0.5 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/27/2021   Katzenstein, Michael                  0.7 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 58 of 83
                Case 18-10512-KBO               Doc 2590-2       Filed 05/25/21            Page 59 of 83
                                                   EXHIBIT D
                                     ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                            DETAIL OF TIME ENTRIES
                                FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date                Professional         Hours                                         Activity
Category
   5       4/27/2021   Katzenstein, Michael                   1.1 Participate in call with a certain Portfolio Company's management re:
                                                                  latest cash flow reporting.

   5       4/27/2021   Tully, Conor                           0.6 Participate in call with S. Brentegani re: a certain Portfolio Company's
                                                                  monetization process updates.

   5       4/27/2021   Tully, Conor                           0.5 Participate in additional call with S. Brentegani re: a certain Portfolio
                                                                  Company's monetization process updates.

   5       4/27/2021   Tully, Conor                           0.9 Review monetization process materials re: a certain Portfolio Company.


   5       4/27/2021   Tully, Conor                           0.3 Participate in call with Counsel re: a certain Portfolio Company's
                                                                  monetization process updates.

   5       4/27/2021   Balcom, James                          1.1 Review monetization process updates re: certain Portfolio Companies.


   5       4/27/2021   Overstreet, Charles                    1.1 Participate in call with a certain Portfolio Company's management re:
                                                                  latest cash flow reporting.

   5       4/27/2021   West, Harrison                         0.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/27/2021   West, Harrison                         0.2 Review monetization process updates re: a second certain Portfolio
                                                                  Company.

   5       4/27/2021   West, Harrison                         0.3 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/27/2021   West, Harrison                         0.3 Review analysis re: certain Portfolio Companies' monetization process
                                                                  updates.

   5       4/27/2021   Brentegani, Shadi                      0.8 Review monetization process updates re: a certain Portfolio Company.


   5       4/27/2021   Brentegani, Shadi                      0.6 Participate in call with C. Tully re: a certain Portfolio Company's
                                                                  monetization process updates.

   5       4/27/2021   Brentegani, Shadi                      0.5 Participate in additional call with C. Tully re: a certain Portfolio
                                                                  Company's monetization process updates.

   5       4/27/2021   Brentegani, Shadi                      1.4 Prepare analysis re: a certain Portfolio Company's monetization process
                                                                  updates.

   5       4/27/2021   Brentegani, Shadi                      0.2 Review monetization process materials re: a certain Portfolio Company.


   5       4/27/2021   Brentegani, Shadi                      0.4 Review monetization process materials re: Gorham.


   5       4/27/2021   Brentegani, Shadi                      0.3 Participate in call with Counsel re: a certain Portfolio Company's
                                                                  monetization process updates.




                                                     Page 59 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 60 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/27/2021   VanPraag, Christopher                 0.5 Review latest financial reporting re: a certain Portfolio Company.


   5       4/27/2021   VanPraag, Christopher                 0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/27/2021   VanPraag, Christopher                 0.3 Continue to review documentation re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/27/2021   VanPraag, Christopher                 1.1 Participate in call with a certain Portfolio Company's management re:
                                                                 latest cash flow reporting.

   5       4/28/2021   Katzenstein, Michael                  0.4 Review latest financial reporting re: a certain Portfolio Company.


   5       4/28/2021   Katzenstein, Michael                  0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/28/2021   Katzenstein, Michael                  2.0 Participate in meeting with a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/28/2021   Tully, Conor                          1.2 Review monetization process materials re: a certain Portfolio Company.


   5       4/28/2021   Tully, Conor                          0.4 Participate in call with S. Brentegani re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/28/2021   Tully, Conor                          0.5 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/28/2021   Tully, Conor                          0.7 Participate in call with a certain Portfolio Company's management re:
                                                                 latest financial reporting.

   5       4/28/2021   Balcom, James                         0.3 Participate in call with H. West re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/28/2021   West, Harrison                        1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/28/2021   West, Harrison                        0.3 Participate in call with J. Balcom re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/28/2021   Brentegani, Shadi                     0.4 Review monetization process updates re: a certain Portfolio Company.


   5       4/28/2021   Brentegani, Shadi                     0.2 Review monetization process materials re: a certain Portfolio Company.


   5       4/28/2021   Brentegani, Shadi                     0.7 Prepare analysis re: a certain Portfolio Company's monetization process.


   5       4/28/2021   Brentegani, Shadi                     1.8 Continue to prepare analysis re: a certain Portfolio Company's
                                                                 monetization process.




                                                    Page 60 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 61 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/28/2021   Brentegani, Shadi                     0.4 Participate in call with C. Tully re: a certain Portfolio Company’s
                                                                 monetization process.

   5       4/28/2021   Brentegani, Shadi                     0.4 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/28/2021   Brentegani, Shadi                     0.8 Participate in call with a certain Portfolio Company's management re:
                                                                 financial reporting.

   5       4/28/2021   Sternberg, Joseph                     0.6 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: case updates.

   5       4/28/2021   Landzberg, Justin                     1.2 Prepare analysis re: certain Portfolio Companies' monetization
                                                                 processes.

   5       4/28/2021   Halevy, Richard                       0.4 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/29/2021   Katzenstein, Michael                  1.1 Review monetization process updates re: a certain Portfolio Company.


   5       4/29/2021   Katzenstein, Michael                  4.0 Participate in meeting with a certain Portfolio Company's management
                                                                 re: monetization process updates.

   5       4/29/2021   Katzenstein, Michael                  4.0 Participate in additional meeting with a certain Portfolio Company's
                                                                 management re: monetization process updates.

   5       4/29/2021   Tully, Conor                          0.7 Review latest financial reporting re: a certain Portfolio Company.


   5       4/29/2021   Tully, Conor                          0.2 Review monetization process updates re: a certain Portfolio Company.


   5       4/29/2021   Tully, Conor                          0.4 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/29/2021   Tully, Conor                          1.1 Participate in call with a certain Portfolio Company's management re:
                                                                 monetization process updates.

   5       4/29/2021   Balcom, James                         0.8 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/29/2021   Balcom, James                         0.9 Participate in call with a certain Portfolio Company’s management re:
                                                                 monetization process updates.

   5       4/29/2021   West, Harrison                        1.0 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: monetization process materials.

   5       4/29/2021   West, Harrison                        0.8 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/29/2021   West, Harrison                        1.0 Review latest cash flow reporting re: a certain Portfolio Company.




                                                    Page 61 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 62 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   5       4/29/2021   West, Harrison                        0.4 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/29/2021   West, Harrison                        0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/29/2021   West, Harrison                        0.9 Participate in call with a certain Portfolio Company’s management re:
                                                                 monetization process updates.

   5       4/29/2021   West, Harrison                        0.4 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/29/2021   Brentegani, Shadi                     1.1 Prepare analysis re: a certain Portfolio Company's monetization process.


   5       4/29/2021   Brentegani, Shadi                     1.8 Continue to prepare analysis re: a certain Portfolio Company's
                                                                 monetization process.

   5       4/29/2021   Brentegani, Shadi                     0.5 Review monetization process updates re: a certain Portfolio Company.


   5       4/29/2021   Brentegani, Shadi                     1.1 Review monetization process materials re: a certain Portfolio Company.


   5       4/29/2021   Brentegani, Shadi                     0.2 Prepare documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/29/2021   Sternberg, Joseph                     0.8 Participate in call with FTI team re: a certain Portfolio Company's latest
                                                                 cash flow reporting.

   5       4/29/2021   Sternberg, Joseph                     0.9 Participate in call with a certain Portfolio Company’s management re:
                                                                 monetization process updates.

   5       4/29/2021   Sternberg, Joseph                     0.4 Participate in call with Counsel re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/29/2021   VanPraag, Christopher                 0.5 Review documentation re: a certain Portfolio Company's monetization
                                                                 process updates.

   5       4/29/2021   VanPraag, Christopher                 0.5 Participate in call with a certain Portfolio Company's investment banker
                                                                 re: monetization process updates.

   5       4/30/2021   Katzenstein, Michael                  2.0 Review monetization process updates re: a certain Portfolio Company.


   5       4/30/2021   Tully, Conor                          0.8 Review monetization process updates re: a certain Portfolio Company.


   5       4/30/2021   Tully, Conor                          0.2 Prepare correspondence to FTI team re: a certain Portfolio Company's
                                                                 monetization process updates.

   5       4/30/2021   West, Harrison                        1.5 Review monetization process updates re: a certain Portfolio Company.




                                                    Page 62 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 63 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   5       4/30/2021   West, Harrison                        0.5 Review monetization process updates re: a second certain Portfolio
                                                                 Company.

   5       4/30/2021   West, Harrison                        0.5 Review documentation re: monetization process matters.


   5       4/30/2021   West, Harrison                        0.5 Prepare correspondence to a certain Portfolio Company's management
                                                                 re: monetization process materials.

   5       4/30/2021   West, Harrison                        0.3 Review monetization process updates re: a certain Portfolio Company.


   5       4/30/2021   West, Harrison                        1.0 Review latest cash flow reporting re: a certain Portfolio Company.


   5       4/30/2021   Brentegani, Shadi                     0.8 Review monetization process updates re: a certain Portfolio Company.


   5       4/30/2021   Brentegani, Shadi                     0.7 Prepare analysis re: a certain Portfolio Company's monetization process.


   5       4/30/2021   Brentegani, Shadi                     0.6 Review monetization process materials re: a certain Portfolio Company.


   5       4/30/2021   Sternberg, Joseph                     2.8 Prepare analysis re: a certain Portfolio Company's monetization process
                                                                 updates.

5 Total                                                   452.4


   10      4/6/2021    West, Harrison                        0.5 Listen telephonically to deposition re: a certain Portfolio Company
                                                                 (partial).

   10      4/6/2021    Sternberg, Joseph                     4.0 Listen telephonically to deposition re: a certain Portfolio Company.


   10      4/6/2021    Sternberg, Joseph                     0.8 Continue to listen telephonically to deposition re: a certain Portfolio
                                                                 Company.

   10      4/8/2021    Katzenstein, Michael                  4.0 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/8/2021    Katzenstein, Michael                  2.3 Continue to listen into telephonic Zohar hearing re: a certain Portfolio
                                                                 Company's monetization process.

   10      4/8/2021    Tully, Conor                          0.8 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process (partial).

   10      4/8/2021    Sternberg, Joseph                     4.0 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/8/2021    Sternberg, Joseph                     2.3 Continue to listen into telephonic Zohar hearing re: a certain Portfolio
                                                                 Company's monetization process.




                                                    Page 63 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 64 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   10      4/8/2021    Halevy, Richard                       4.0 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/8/2021    Halevy, Richard                       2.3 Continue to listen into telephonic Zohar hearing re: a certain Portfolio
                                                                 Company's monetization process.

   10      4/9/2021    Katzenstein, Michael                  4.0 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/9/2021    Katzenstein, Michael                  1.8 Continue to listen into telephonic Zohar hearing re: a certain Portfolio
                                                                 Company's monetization process.

   10      4/9/2021    Tully, Conor                          0.9 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process (partial).

   10      4/9/2021    Sternberg, Joseph                     4.0 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/9/2021    Sternberg, Joseph                     0.8 Continue to listen into telephonic Zohar hearing re: a certain Portfolio
                                                                 Company's monetization process (partial).

   10      4/9/2021    Halevy, Richard                       4.0 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/9/2021    Halevy, Richard                       1.8 Continue to listen into telephonic Zohar hearing re: a certain Portfolio
                                                                 Company's monetization process.

   10      4/12/2021   Katzenstein, Michael                  3.8 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/12/2021   West, Harrison                        3.8 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/12/2021   Sternberg, Joseph                     3.8 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/12/2021   Halevy, Richard                       1.8 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process (partial).

   10      4/13/2021   Katzenstein, Michael                  0.5 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/13/2021   West, Harrison                        0.5 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/13/2021   Sternberg, Joseph                     0.5 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

   10      4/21/2021   Katzenstein, Michael                  2.5 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.




                                                    Page 64 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 65 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   10      4/21/2021   Halevy, Richard                       2.5 Listen into telephonic Zohar hearing re: a certain Portfolio Company's
                                                                 monetization process.

10 Total                                                   62.0


   11      4/5/2021    Katzenstein, Michael                  0.6 Participate in Board call re: case updates.


   11      4/5/2021    Tully, Conor                          0.6 Participate in Board call re: case updates.


   11      4/5/2021    Balcom, James                         0.6 Participate in Board call re: case updates.


   11      4/5/2021    Moser, Edward                         0.6 Participate in Board call re: case updates.


   11      4/13/2021   Katzenstein, Michael                  0.7 Participate in Board call re: case updates.


   11      4/13/2021   Tully, Conor                          0.7 Participate in Board call re: case updates.


   11      4/13/2021   Balcom, James                         0.7 Participate in Board call re: case updates.


   11      4/13/2021   Moser, Edward                         0.7 Participate in Board call re: case updates.


   11      4/15/2021   Katzenstein, Michael                  0.4 Participate in call with the Independent Director re: case updates.


   11      4/28/2021   Katzenstein, Michael                  0.9 Participate in Board call re: case updates.


   11      4/28/2021   Tully, Conor                          0.9 Participate in Board call re: case updates.


   11      4/28/2021   Balcom, James                         0.9 Participate in Board call re: case updates.


   11      4/28/2021   West, Harrison                        0.9 Participate in Board call re: case updates.


11 Total                                                     9.2


   12      4/1/2021    Tully, Conor                          0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/1/2021    Tully, Conor                          1.2 Review correspondence from Counsel re: certain legal proceedings.




                                                    Page 65 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 66 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   12      4/1/2021    Balcom, James                         0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/1/2021    Moser, Edward                         0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/1/2021    West, Harrison                        0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/1/2021    Brentegani, Shadi                     0.4 Review correspondence from Counsel re: case updates.


   12      4/5/2021    Tully, Conor                          0.4 Participate in call with Counsel re: case updates.


   12      4/5/2021    Balcom, James                         0.4 Participate in call with Counsel re: case updates.


   12      4/5/2021    Moser, Edward                         0.4 Participate in call with Counsel re: case updates.


   12      4/5/2021    West, Harrison                        0.4 Participate in call with Counsel re: case updates.


   12      4/13/2021   Brentegani, Shadi                     0.6 Review correspondence from Counsel re: certain legal proceedings.


   12      4/14/2021   Katzenstein, Michael                  1.1 Participate in call with Counsel re: case updates.


   12      4/15/2021   Katzenstein, Michael                  0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/15/2021   Katzenstein, Michael                  0.9 Participate in call with Counsel re: case updates.


   12      4/15/2021   Tully, Conor                          0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/15/2021   Balcom, James                         0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/15/2021   Moser, Edward                         0.9 Participate in bi-weekly call with Counsel re: case updates.


   12      4/16/2021   Katzenstein, Michael                  1.4 Participate in call with Counsel re: case updates.


   12      4/19/2021   Katzenstein, Michael                  0.9 Participate in call with Counsel re: case updates.


   12      4/19/2021   Balcom, James                         0.9 Participate in call with Counsel re: case updates.




                                                    Page 66 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 67 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   12      4/19/2021   Moser, Edward                         0.9 Participate in call with Counsel re: case updates.


   12      4/19/2021   West, Harrison                        0.9 Participate in call with Counsel re: case updates.


   12      4/20/2021   Katzenstein, Michael                  1.1 Participate in bi-weekly call with Counsel re: case updates.


   12      4/20/2021   Tully, Conor                          1.1 Participate in bi-weekly call with Counsel re: case updates.


   12      4/20/2021   Balcom, James                         1.1 Participate in bi-weekly call with Counsel re: case updates.


   12      4/20/2021   Moser, Edward                         1.1 Participate in bi-weekly call with Counsel re: case updates.


   12      4/23/2021   Katzenstein, Michael                  0.8 Participate in bi-weekly call with Counsel re: case updates.


   12      4/23/2021   Tully, Conor                          0.8 Participate in bi-weekly call with Counsel re: case updates.


   12      4/23/2021   Balcom, James                         0.8 Participate in bi-weekly call with Counsel re: case updates.


   12      4/23/2021   Moser, Edward                         0.8 Participate in bi-weekly call with Counsel re: case updates.


   12      4/27/2021   Katzenstein, Michael                  1.2 Participate in bi-weekly call with Counsel re: case updates.


   12      4/27/2021   Tully, Conor                          1.2 Participate in bi-weekly call with Counsel re: case updates.


   12      4/27/2021   Balcom, James                         1.2 Participate in bi-weekly call with Counsel re: case updates.


   12      4/27/2021   West, Harrison                        1.2 Participate in bi-weekly call with Counsel re: case updates.


   12      4/27/2021   West, Harrison                        0.5 Review correspondence from Counsel re: certain legal proceedings.


   12      4/27/2021   West, Harrison                        0.5 Continue to review correspondence from Counsel re: certain legal
                                                                 proceedings.

   12      4/30/2021   Balcom, James                         1.1 Participate in bi-weekly call with Counsel re: case updates.


   12      4/30/2021   West, Harrison                        1.1 Participate in bi-weekly call with Counsel re: case updates.




                                                    Page 67 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 68 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   12      4/30/2021   Brentegani, Shadi                     1.1 Participate in bi-weekly call with Counsel re: case updates.


   12      4/30/2021   Sternberg, Joseph                     1.1 Participate in bi-weekly call with Counsel re: case updates.


12 Total                                                   35.8


   13      4/1/2021    Katzenstein, Michael                  0.9 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

   13      4/5/2021    Tully, Conor                          0.4 Participate in call with a Secured Creditor re: Estate cash flow matters.


   13      4/5/2021    Balcom, James                         0.4 Participate in call with a Secured Creditor re: Estate cash flow matters.


   13      4/6/2021    Balcom, James                         0.1 Participate in call with a Secured Creditor re: Estate cash flow matters.


   13      4/6/2021    West, Harrison                        0.5 Prepare correspondence to a Secured Creditor re: case updates.


   13      4/16/2021   Katzenstein, Michael                  1.0 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

   13      4/16/2021   Tully, Conor                          1.0 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

   13      4/23/2021   Katzenstein, Michael                  0.8 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

   13      4/23/2021   Tully, Conor                          0.8 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

   13      4/29/2021   Balcom, James                         1.0 Participate in call with a Secured Creditor re: Estate cash flow matters.


   13      4/30/2021   Katzenstein, Michael                  0.7 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

   13      4/30/2021   Tully, Conor                          0.7 Participate in call with a Secured Creditor re: monetization process
                                                                 updates.

13 Total                                                     8.3


   14      4/5/2021    Balcom, James                         0.5 Review correspondence from admin agent re: monetization process
                                                                 updates.

   14      4/6/2021    Balcom, James                         0.4 Participate in call with admin agent re: monetization process updates.




                                                    Page 68 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21          Page 69 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                       Activity
Category
   14      4/6/2021    West, Harrison                        0.4 Participate in call with admin agent re: monetization process updates.


   14      4/6/2021    VanPraag, Christopher                 0.3 Prepare correspondence to admin agent re: monetization process updates
                                                                 in connection with a certain Portfolio Company.

   14      4/6/2021    VanPraag, Christopher                 0.6 Continue to prepare correspondence to admin agent re: monetization
                                                                 process updates in connection with a certain Portfolio Company.

   14      4/7/2021    VanPraag, Christopher                 0.3 Prepare correspondence to admin agent re: monetization process updates
                                                                 in connection with a certain Portfolio Company.

   14      4/16/2021   VanPraag, Christopher                 0.3 Participate in call with admin agent re: monetization process updates in
                                                                 connection with certain Portfolio Companies.

   14      4/23/2021   Balcom, James                         0.1 Review correspondence from admin agent re: monetization process
                                                                 updates.

   14      4/26/2021   Balcom, James                         0.6 Prepare correspondence to admin agent re: Estate cash flow matters.


   14      4/26/2021   Balcom, James                         0.4 Participate in call with admin agent re: monetization process updates.


   14      4/26/2021   VanPraag, Christopher                 0.5 Prepare correspondence to admin agent re: monetization process updates
                                                                 in connection with a certain Portfolio Company.

   14      4/26/2021   VanPraag, Christopher                 0.4 Participate in call with admin agent re: monetization process updates.


   14      4/27/2021   Tully, Conor                          0.4 Participate in call with admin agent re: monetization process updates in
                                                                 connection with certain Portfolio Companies.

   14      4/27/2021   VanPraag, Christopher                 0.4 Participate in call with admin agent re: monetization process updates in
                                                                 connection with certain Portfolio Companies.

   14      4/29/2021   West, Harrison                        0.3 Participate in call with admin agent re: monetization process updates.


   14      4/29/2021   VanPraag, Christopher                 0.3 Participate in call with admin agent re: monetization process updates.


   14      4/30/2021   VanPraag, Christopher                 0.5 Prepare correspondence to admin agent re: monetization process updates
                                                                 in connection with a certain Portfolio Company.

14 Total                                                     6.7


   15      4/6/2021    Kirchgraber, James                    2.1 Prepare analysis re: historical MORs.


   15      4/8/2021    Kirchgraber, James                    1.5 Prepare November MOR re: latest supporting documentation.




                                                    Page 69 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 70 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   15      4/12/2021   Kirchgraber, James                    0.3 Prepare analysis re: historical MORs.


   15      4/13/2021   Tully, Conor                          0.3 Prepare correspondence to FTI team re: historical MORs.


   15      4/13/2021   Tully, Conor                          0.7 Participate in call with J. Kirchgraber re: October MOR.


   15      4/13/2021   West, Harrison                        0.2 Review draft historical MOR.


   15      4/13/2021   Kirchgraber, James                    0.7 Participate in call with C. Tully re: October MOR.


   15      4/14/2021   Katzenstein, Michael                  0.5 Review historical MOR matters.


   15      4/14/2021   Tully, Conor                          0.3 Participate in call with Counsel re: historical MORs.


   15      4/14/2021   West, Harrison                        0.5 Review draft historical MOR.


   15      4/14/2021   Kirchgraber, James                    1.4 Prepare October MOR re: latest supporting documentation.


   15      4/14/2021   Kirchgraber, James                    1.2 Prepare analysis re: October MOR.


   15      4/14/2021   Kirchgraber, James                    2.7 Prepare analysis re: November MOR.


   15      4/15/2021   Katzenstein, Michael                  0.8 Participate in call with C. Tully re: historical MORs.


   15      4/15/2021   Tully, Conor                          0.3 Participate in call with Counsel re: historical MORs.


   15      4/15/2021   Tully, Conor                          0.8 Participate in call with CRO re: historical MORs.


   15      4/15/2021   Tully, Conor                          1.5 Prepare correspondence to FTI team re: historical MORs.


   15      4/15/2021   Kirchgraber, James                    1.4 Prepare analysis re: October MOR.


   15      4/15/2021   Kirchgraber, James                    1.1 Prepare analysis re: November MOR.


   15      4/15/2021   Kirchgraber, James                    1.3 Prepare analysis re: October MOR.




                                                    Page 70 of 83
                Case 18-10512-KBO              Doc 2590-2      Filed 05/25/21           Page 71 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                       Activity
Category
   15      4/15/2021   Kirchgraber, James                    0.8 Participate in call with C. Van Praag re: MOR updates.


   15      4/15/2021   Kirchgraber, James                    1.9 Prepare November MOR re: latest supporting documentation.


   15      4/15/2021   Kirchgraber, James                    0.9 Continue to prepare analysis re: October MOR.


   15      4/15/2021   VanPraag, Christopher                 0.6 Prepare correspondence to FTI team re: historical MORs.


   15      4/15/2021   VanPraag, Christopher                 0.8 Participate in call with J. Kirchgraber re: MOR updates.


   15      4/16/2021   Tully, Conor                          0.4 Review draft historical MOR.


   15      4/16/2021   Kirchgraber, James                    1.8 Prepare October MOR re: latest supporting documentation.


   15      4/16/2021   Kirchgraber, James                    3.2 Prepare analysis re: December MOR.


   15      4/16/2021   VanPraag, Christopher                 1.0 Prepare correspondence to FTI team re: historical MORs.


   15      4/17/2021   Kirchgraber, James                    2.4 Prepare analysis re: December MOR.


   15      4/17/2021   Kirchgraber, James                    2.7 Continue to prepare analysis re: December MOR.


   15      4/19/2021   Tully, Conor                          1.0 Review draft historical MOR.


   15      4/19/2021   Kirchgraber, James                    2.3 Prepare November MOR re: latest supporting documentation.


   15      4/19/2021   Kirchgraber, James                    1.3 Prepare analysis re: January MOR.


   15      4/20/2021   Katzenstein, Michael                  0.9 Review draft historical MOR.


   15      4/20/2021   Tully, Conor                          0.6 Review draft historical MOR.


   15      4/20/2021   Kirchgraber, James                    0.9 Prepare December MOR re: latest supporting documentation.


   15      4/20/2021   Kirchgraber, James                    1.3 Prepare analysis re: historical MORs.




                                                    Page 71 of 83
                Case 18-10512-KBO              Doc 2590-2      Filed 05/25/21           Page 72 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                      Activity
Category
   15      4/21/2021   Katzenstein, Michael                  0.4 Review historical MOR matters.


   15      4/21/2021   Tully, Conor                          0.3 Review draft historical MOR.


   15      4/21/2021   Kirchgraber, James                    0.3 Prepare analysis re: historical MORs.


   15      4/21/2021   Kirchgraber, James                    0.9 Prepare analysis re: January MOR.


   15      4/21/2021   Kirchgraber, James                    2.9 Continue to prepare analysis re: January MOR.


   15      4/21/2021   Kirchgraber, James                    2.4 Further prepare analysis re: January MOR.


   15      4/21/2021   Kirchgraber, James                    2.2 Prepare January MOR re: professional fee payments.


   15      4/22/2021   Kirchgraber, James                    1.8 Prepare February MOR re: professional fee payments.


   15      4/22/2021   Kirchgraber, James                    1.9 Prepare analysis re: February MOR.


   15      4/23/2021   Katzenstein, Michael                  0.7 Review historical MOR matters.


   15      4/23/2021   Tully, Conor                          1.2 Review draft historical MOR.


   15      4/23/2021   Kirchgraber, James                    0.9 Prepare analysis re: historical MORs.


   15      4/23/2021   Kirchgraber, James                    1.1 Prepare January MOR re: latest supporting documentation.


   15      4/23/2021   Kirchgraber, James                    2.6 Prepare analysis re: February MOR.


   15      4/25/2021   Kirchgraber, James                    0.8 Prepare analysis re: March MOR.


   15      4/26/2021   Katzenstein, Michael                  1.5 Review historical MOR matters.


   15      4/26/2021   Kirchgraber, James                    2.4 Prepare analysis re: March MOR.


   15      4/26/2021   Kirchgraber, James                    1.8 Continue to prepare analysis re: March MOR.




                                                    Page 72 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 73 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   15      4/26/2021   Kirchgraber, James                    1.4 Further prepare analysis re: March MOR.


   15      4/27/2021   Kirchgraber, James                    1.7 Prepare analysis re: March MOR.


   15      4/27/2021   Kirchgraber, James                    0.7 Review draft historical MOR.


   15      4/27/2021   Sternberg, Joseph                     0.3 Review draft historical MOR.


   15      4/30/2021   Tully, Conor                          0.9 Review draft March MOR.


15 Total                                                   75.5


   19      4/2/2021    Tully, Conor                          0.3 Prepare correspondence to FTI team re: certain Estate tax matters.


   19      4/5/2021    West, Harrison                        0.5 Prepare correspondence to FTI team re: Estate tax matters.


   19      4/5/2021    Brentegani, Shadi                     0.3 Prepare correspondence to FTI team re: certain Estate tax matters.


   19      4/6/2021    Tully, Conor                          0.3 Review certain Estate tax matters re: Gorham's historical monetization
                                                                 process.

   19      4/6/2021    Brentegani, Shadi                     0.5 Participate in call with KPMG and Gorham's management re: certain
                                                                 Estate tax matters.

   19      4/6/2021    Brentegani, Shadi                     0.6 Prepare correspondence to FTI team re: certain Estate tax matters at
                                                                 Gorham.

   19      4/8/2021    Brentegani, Shadi                     0.3 Prepare correspondence to FTI team re: certain Estate tax matters.


   19      4/13/2021   West, Harrison                        0.3 Prepare analysis re: Estate tax matters.


   19      4/13/2021   Halevy, Richard                       0.2 Prepare documentation re: Estate tax matters.


   19      4/23/2021   Katzenstein, Michael                  0.5 Participate in call with KPMG and Counsel re: Estate tax matters.


   19      4/23/2021   Tully, Conor                          0.5 Participate in call with KPMG and Counsel re: Estate tax matters.


   19      4/23/2021   West, Harrison                        0.5 Participate in call with KPMG and Counsel re: Estate tax matters.




                                                    Page 73 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 74 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                        Activity
Category
   19      4/26/2021   West, Harrison                        1.0 Prepare correspondence to FTI team re: Estate tax matters.


   19      4/26/2021   West, Harrison                        0.5 Participate in call with KPMG re: Estate tax matters.


   19      4/26/2021   West, Harrison                        1.0 Review correspondence from FTI team re: Estate tax matters.


   19      4/27/2021   West, Harrison                        1.0 Prepare analysis re: Estate tax matters.


   19      4/28/2021   West, Harrison                        0.5 Prepare analysis re: Estate tax matters.


   19      4/28/2021   West, Harrison                        0.5 Prepare correspondence to FTI team re: Estate tax matters.


   19      4/28/2021   West, Harrison                        0.5 Prepare analysis re: Estate tax matters.


   19      4/28/2021   Brentegani, Shadi                     0.6 Review analysis re: Estate tax matters.


   19      4/29/2021   West, Harrison                        1.0 Prepare analysis re: Estate tax matters.


   19      4/30/2021   West, Harrison                        0.5 Participate in call with KPMG re: Estate tax matters.


   19      4/30/2021   West, Harrison                        0.3 Prepare analysis re: Estate tax matters.


   19      4/30/2021   Sternberg, Joseph                     0.5 Participate in call with KPMG re: Estate tax matters.


19 Total                                                   12.7


   20      4/1/2021    Landzberg, Justin                     0.8 Prepare creditor committee update report.


   20      4/2/2021    West, Harrison                        0.3 Review creditor committee update report.


   20      4/2/2021    Brentegani, Shadi                     0.5 Review creditor committee update report.


   20      4/2/2021    Landzberg, Justin                     0.3 Prepare correspondence to Counsel re: creditor committee update report.


   20      4/2/2021    Landzberg, Justin                     0.5 Prepare creditor committee update report.




                                                    Page 74 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21          Page 75 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                       Activity
Category
   20      4/7/2021    Brentegani, Shadi                     3.0 Prepare latest Portfolio Company update report.


   20      4/7/2021    VanPraag, Christopher                 1.5 Prepare latest Portfolio Company update report.


   20      4/8/2021    Brentegani, Shadi                     3.4 Prepare latest Portfolio Company update report.


   20      4/8/2021    Brentegani, Shadi                     1.1 Participate in call with FTI team re: latest Portfolio Company update
                                                                 report.

   20      4/8/2021    Sternberg, Joseph                     1.1 Participate in call with FTI team re: latest Portfolio Company update
                                                                 report.

   20      4/8/2021    Sternberg, Joseph                     0.8 Prepare latest Portfolio Company update report.


   20      4/8/2021    VanPraag, Christopher                 2.0 Prepare latest Portfolio Company update report.


   20      4/8/2021    VanPraag, Christopher                 1.1 Participate in call with FTI team re: latest Portfolio Company update
                                                                 report.

   20      4/8/2021    Landzberg, Justin                     1.1 Participate in call with FTI team re: latest Portfolio Company update
                                                                 report.

   20      4/8/2021    Halevy, Richard                       0.7 Prepare latest Portfolio Company update report.


   20      4/9/2021    Moser, Edward                         2.0 Review latest Portfolio Company update report.


   20      4/9/2021    Sternberg, Joseph                     2.3 Prepare latest Portfolio Company update report.


   20      4/9/2021    VanPraag, Christopher                 1.3 Prepare latest Portfolio Company update report.


   20      4/9/2021    Halevy, Richard                       1.0 Prepare latest Portfolio Company update report.


   20      4/9/2021    Halevy, Richard                       0.2 Prepare correspondence to FTI team re: latest Portfolio Company update
                                                                 report.

   20      4/10/2021   Tully, Conor                          0.8 Review latest Portfolio Company update report.


   20      4/10/2021   Balcom, James                         1.3 Review latest Portfolio Company update report.


   20      4/10/2021   Brentegani, Shadi                     0.8 Prepare latest Portfolio Company update report.




                                                    Page 75 of 83
                Case 18-10512-KBO              Doc 2590-2      Filed 05/25/21           Page 76 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                      Activity
Category
   20      4/10/2021   VanPraag, Christopher                 0.6 Prepare latest Portfolio Company update report.


   20      4/11/2021   Katzenstein, Michael                  0.4 Review latest Portfolio Company update report.


   20      4/12/2021   West, Harrison                        0.5 Review latest Portfolio Company update report.


   20      4/12/2021   Brentegani, Shadi                     0.4 Review latest Portfolio Company update report.


   20      4/12/2021   Landzberg, Justin                     1.0 Prepare creditor committee update report.


   20      4/13/2021   Brentegani, Shadi                     0.6 Review creditor committee update report.


   20      4/13/2021   Landzberg, Justin                     1.4 Prepare creditor committee update report.


   20      4/15/2021   West, Harrison                        1.5 Prepare creditor committee update report.


   20      4/15/2021   Landzberg, Justin                     0.7 Prepare creditor committee update report.


   20      4/15/2021   Landzberg, Justin                     0.5 Review creditor committee update report.


   20      4/16/2021   West, Harrison                        0.5 Prepare creditor committee update report.


   20      4/16/2021   Brentegani, Shadi                     0.4 Review creditor committee update report.


   20      4/19/2021   West, Harrison                        2.0 Review creditor committee update report.


   20      4/19/2021   Landzberg, Justin                     1.0 Prepare creditor committee update report.


   20      4/20/2021   West, Harrison                        1.0 Prepare creditor committee update report.


   20      4/21/2021   West, Harrison                        1.0 Prepare creditor committee update report.


   20      4/21/2021   Brentegani, Shadi                     0.3 Prepare creditor committee update report.


   20      4/21/2021   Brentegani, Shadi                     0.4 Review creditor committee update report.




                                                    Page 76 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 77 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   20      4/21/2021   Landzberg, Justin                     0.5 Prepare creditor committee update report.


   20      4/22/2021   West, Harrison                        1.0 Prepare creditor committee update report.


   20      4/23/2021   West, Harrison                        0.5 Review creditor committee update report.


   20      4/23/2021   Brentegani, Shadi                     0.8 Prepare creditor committee update report.


20 Total                                                   44.9


   22      4/14/2021   West, Harrison                        1.0 Review latest Paid in Full calculation.


   22      4/14/2021   Brentegani, Shadi                     0.7 Review latest Paid in Full calculation.


   22      4/14/2021   VanPraag, Christopher                 2.0 Prepare latest Paid In Full calculation.


   22      4/15/2021   VanPraag, Christopher                 0.4 Prepare latest Paid in Full calculation.


   22      4/15/2021   VanPraag, Christopher                 0.4 Review latest Paid in Full calculation.


   22      4/15/2021   Landzberg, Justin                     1.1 Prepare latest Paid in Full calculation.


   22      4/19/2021   West, Harrison                        0.5 Review latest Paid in Full calculation.


   22      4/19/2021   VanPraag, Christopher                 0.5 Review latest Paid in Full calculation.


   22      4/20/2021   West, Harrison                        1.5 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/20/2021   Sternberg, Joseph                     0.3 Prepare correspondence to FTI team re: analysis in connection with
                                                                 certain Portfolio Companies' liabilities.

   22      4/20/2021   Sternberg, Joseph                     3.4 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/20/2021   Sternberg, Joseph                     1.1 Continue to prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/20/2021   Sternberg, Joseph                     0.4 Prepare correspondence to FTI team re: analysis in connection with
                                                                 certain Portfolio Companies' liabilities.




                                                    Page 77 of 83
                Case 18-10512-KBO              Doc 2590-2       Filed 05/25/21           Page 78 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   22      4/21/2021   West, Harrison                        2.0 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/21/2021   Sternberg, Joseph                     1.4 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/22/2021   Sternberg, Joseph                     0.1 Prepare correspondence to FTI team re: analysis in connection with
                                                                 certain Portfolio Companies' liabilities.

   22      4/22/2021   Sternberg, Joseph                     1.2 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/23/2021   VanPraag, Christopher                 0.6 Review Paid In Full calculation.


   22      4/23/2021   VanPraag, Christopher                 0.5 Prepare correspondence to FTI team re: latest Paid in Full calculation.


   22      4/27/2021   Sternberg, Joseph                     0.7 Prepare correspondence to FTI team re: analysis in connection with
                                                                 certain Portfolio Companies' liabilities.

   22      4/27/2021   Sternberg, Joseph                     1.0 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/28/2021   Sternberg, Joseph                     1.4 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/28/2021   Sternberg, Joseph                     0.5 Prepare correspondence to FTI team re: analysis in connection with
                                                                 certain Portfolio Companies' liabilities.

   22      4/29/2021   West, Harrison                        1.0 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/29/2021   Sternberg, Joseph                     1.8 Prepare analysis re: certain Portfolio Companies' liabilities.


   22      4/29/2021   Sternberg, Joseph                     1.0 Prepare correspondence to FTI team re: analysis in connection with
                                                                 certain Portfolio Companies' liabilities.

22 Total                                                   26.5


   35      4/6/2021    Halevy, Richard                       1.1 Prepare historical fee summary.


   35      4/7/2021    Sternberg, Joseph                     2.0 Prepare March fee report.


   35      4/7/2021    Landzberg, Justin                     2.0 Prepare March fee report.


   35      4/7/2021    Halevy, Richard                       0.3 Prepare correspondence to FTI team re: March fee report.




                                                    Page 78 of 83
                Case 18-10512-KBO              Doc 2590-2      Filed 05/25/21           Page 79 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                       Activity
Category
   35      4/7/2021    Halevy, Richard                       1.7 Prepare March fee report.


   35      4/8/2021    Halevy, Richard                       0.3 Prepare correspondence to FTI team re: March fee report.


   35      4/12/2021   Landzberg, Justin                     3.6 Prepare March fee report.


   35      4/12/2021   Landzberg, Justin                     2.7 Continue to prepare March fee report.


   35      4/12/2021   Halevy, Richard                       0.5 Prepare March fee report.


   35      4/13/2021   Sternberg, Joseph                     1.8 Prepare March fee report.


   35      4/13/2021   Halevy, Richard                       1.3 Prepare April fee estimate.


   35      4/13/2021   Halevy, Richard                       0.5 Continue to prepare April fee estimate.


   35      4/13/2021   Halevy, Richard                       2.0 Prepare March fee report.


   35      4/13/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: April fee estimate.


   35      4/13/2021   Halevy, Richard                       1.7 Continue to prepare March fee report.


   35      4/14/2021   Sternberg, Joseph                     1.9 Prepare March fee report.


   35      4/14/2021   Landzberg, Justin                     3.3 Prepare March fee report.


   35      4/14/2021   Halevy, Richard                       3.5 Prepare March fee report.


   35      4/14/2021   Halevy, Richard                       1.5 Continue to prepare March fee report.


   35      4/14/2021   Halevy, Richard                       1.5 Further prepare March fee report.


   35      4/15/2021   Sternberg, Joseph                     4.0 Review March fee report.


   35      4/15/2021   Sternberg, Joseph                     2.1 Continue to review March fee report.




                                                    Page 79 of 83
                Case 18-10512-KBO              Doc 2590-2      Filed 05/25/21           Page 80 of 83
                                                  EXHIBIT D
                                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                           DETAIL OF TIME ENTRIES
                               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

 Task
             Date               Professional         Hours                                         Activity
Category
   35      4/15/2021   Landzberg, Justin                     0.7 Review March fee report.


   35      4/15/2021   Halevy, Richard                       1.5 Review March fee report.


   35      4/16/2021   Sternberg, Joseph                     2.2 Prepare correspondence to FTI team re: March fee report.


   35      4/16/2021   VanPraag, Christopher                 0.5 Prepare correspondence to Counsel re: March fee report.


   35      4/16/2021   Halevy, Richard                       1.6 Prepare March fee report.


   35      4/19/2021   Sternberg, Joseph                     1.2 Review historical fee summary.


   35      4/19/2021   Landzberg, Justin                     1.0 Prepare historical fee summary.


   35      4/20/2021   Halevy, Richard                       0.6 Prepare April fee estimate.


   35      4/20/2021   Hellmund-Mora, Marili                 0.5 Prepare March fee report.


   35      4/21/2021   Halevy, Richard                       0.5 Prepare April fee estimate.


   35      4/21/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: April fee estimate.


   35      4/26/2021   Balcom, James                         2.4 Review March fee report.


   35      4/26/2021   Balcom, James                         0.7 Continue to review March fee report.


   35      4/26/2021   Landzberg, Justin                     1.0 Prepare March fee report.


   35      4/26/2021   Landzberg, Justin                     0.4 Review March fee report.


   35      4/27/2021   Tully, Conor                          1.1 Review March fee report.


   35      4/27/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: March fee report.


   35      4/27/2021   Halevy, Richard                       0.6 Prepare April fee estimate.




                                                    Page 80 of 83
                   Case 18-10512-KBO              Doc 2590-2      Filed 05/25/21           Page 81 of 83
                                                     EXHIBIT D
                                       ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                              DETAIL OF TIME ENTRIES
                                  FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

  Task
                Date               Professional         Hours                                      Activity
 Category
    35        4/27/2021   Hellmund-Mora, Marili                 0.6 Prepare March fee report.


    35        4/28/2021   Halevy, Richard                       0.3 Prepare correspondence to FTI team re: March fee report.


    35        4/28/2021   Halevy, Richard                       0.4 Prepare March fee report.


 35 Total                                                     58.0


    36        4/28/2021   Katzenstein, Michael                  4.0 Non-working travel from home to a certain Portfolio Company's offices
                                                                    for management meetings.

    36        4/30/2021   Katzenstein, Michael                  4.0 Non-working travel from a certain Portfolio Company's offices to home.


 36 Total                                                       8.0


Grand Total                                                1,116.9




                                                       Page 81 of 83
           Case 18-10512-KBO    Doc 2590-2     Filed 05/25/21   Page 82 of 83

                                  EXHIBIT E
                    ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                            SUMMARY OF EXPENSES
               FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021



Expense Type                                                                    Amount
Lodging                                                                          $ 250.34
Airfare                                                                            29.00
Other                                                                              30.07

Total                                                                            $ 309.41




                                     Page 82 of 83
                        Case 18-10512-KBO          Doc 2590-2           Filed 05/25/21            Page 83 of 83
                                                         EXHIBIT F
                                          ZOHAR III CORP., ET AL. - CASE NO. 18-10512
                                                    ITEMIZED EXPENSES
                                     FOR THE PERIOD APRIL 1, 2021 THROUGH APRIL 30, 2021

  Date        Professional        Expense Type                                 Expense Detail                                   Amount
04/04/21 Katzenstein, Michael   Airfare          Wifi for work on the Zohar case.                                                   $ 29.00

                                Airfare Total                                                                                       $ 29.00

04/30/21 Katzenstein, Michael   Lodging          Hotel - 4/28/2021 - 4/30/2021. Hotel while traveling for a certain Portfolio      $ 250.34
                                                 Company's shareholder meeting.
                                Lodging Total                                                                                      $ 250.34

04/14/21 Tully, Conor           Other            Shipping costs to send certain documents for the Zohar case.                       $ 30.07

                                Other Total                                                                                         $ 30.07




                                Grand Total                                                                                        $ 309.41




                                                            Page 83 of 83
